Exhibit 10.2

 

EXECUTION COPY

 

 

AMENDED AND RESTATED
DOMESTIC SECURITY AGREEMENT

 

dated as of

 

May 21, 2008,

 

among

 

INDALEX HOLDINGS FINANCE, INC.,

 

INDALEX HOLDING CORP.,

 

THE SUBSIDIARY PARTIES IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01. Credit Agreement

1

SECTION 1.02. Other Defined Terms

2

 

 

ARTICLE II

 

 

 

Pledge of Securities

 

 

 

SECTION 2.01. Pledge

6

SECTION 2.02. Delivery of the Pledged Collateral

6

SECTION 2.03. Representations, Warranties and Covenants

7

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests

8

SECTION 2.05. Registration in Nominee Name; Denominations

8

SECTION 2.06. Voting Rights; Dividends and Interest

9

 

 

ARTICLE III

 

 

 

Security Interests in Personal Property

 

 

 

SECTION 3.01. Security Interest

11

SECTION 3.02. Representations and Warranties

13

SECTION 3.03. Covenants

15

SECTION 3.04. Other Actions

19

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral

22

SECTION 3.06. Deposit Accounts and Receivables Accounts

24

 

 

ARTICLE IV

 

 

 

Remedies

 

 

 

SECTION 4.01. Remedies Upon Default

25

SECTION 4.02. Application of Proceeds

27

SECTION 4.03. Grant of License to Use Intellectual Property

28

SECTION 4.04. Securities Act

28

SECTION 4.05. Registration

29

SECTION 4.06. Other Actions

29

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

Indemnity, Subrogation and Subordination

 

 

 

SECTION 5.01. Indemnity and Subrogation

30

SECTION 5.02. Contribution and Subrogation

30

SECTION 5.03. Subordination

30

 

 

ARTICLE VI

 

 

 

Miscellaneous

 

 

 

SECTION 6.01. Notices

30

SECTION 6.02. Waivers; Amendment

31

SECTION 6.03. Administrative Agent’s Fees and Expenses; Indemnification

31

SECTION 6.04. Successors and Assigns

32

SECTION 6.05. Survival of Agreement

32

SECTION 6.06. Counterparts; Effectiveness; Several Agreement; Maximum Liability

32

SECTION 6.07. Severability

33

SECTION 6.08. Compromises and Collection of Collateral

33

SECTION 6.09. Governing Law; Jurisdiction; Consent to Service of Process

34

SECTION 6.10. WAIVER OF JURY TRIAL

34

SECTION 6.11. Headings

35

SECTION 6.12. Security Interest Absolute

35

SECTION 6.13. Termination or Release

35

SECTION 6.14. Additional Subsidiaries

36

SECTION 6.15. Administrative Agent Appointed Attorney-in-Fact

36

SECTION 6.16. Intercreditor Agreement

37

SECTION 6.17. Reaffirmation

37

SECTION 6.18. Effect of Restatement

37

 

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule I

 

Subsidiary Parties

Schedule II

 

Pledged Stock; Debt Securities

Schedule III

 

Intellectual Property

Schedule IV

 

Commercial Tort Claims

Schedule V

 

Deposit Accounts

Schedule VI

 

Reaffirmed Security Documents

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

 

Form of Supplement

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED DOMESTIC SECURITY AGREEMENT dated as of May 21, 2008 (as it
may be amended or modified from time to time in accordance with the terms
hereof, this “Agreement”), among INDALEX HOLDINGS FINANCE, INC., a Delaware
corporation (“Holdings”), INDALEX HOLDING CORP., a Delaware corporation and a
wholly-owned subsidiary of Holdings (the “Parent Borrower”), the Subsidiary
Parties identified herein and JPMORGAN CHASE BANK, N.A., a national banking
association, as Administrative Agent (the “Administrative Agent”).

 

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
May 21, 2008 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Holdings, the Parent Borrower, the Canadian
Subsidiary Borrower, the Lenders from time to time party thereto and the
Administrative Agent and (b) the Domestic Security Agreement dated as of
February 2, 2006 (the “Original Domestic Security Agreement”), among Holdings,
the Parent Borrower, the Subsidiary Parties identified therein and the
Administrative Agent.  The Parent Borrower, the Guarantors and the
Administrative Agent desire to amend and restate the Original Domestic Security
Agreement in the form hereof to, among other things, reaffirm their obligations
under the Original Domestic Security Agreement and to make certain amendments
thereto.  The Lenders have agreed to amend and restate the Original Credit
Agreement (as such term is defined in the Credit Agreement) and to extend credit
to the Borrowers subject to the terms and conditions set forth in the Credit
Agreement.  The consent to such amendments and the obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement.  Holdings and the Subsidiary Parties are affiliates
of the Parent Borrower, will derive substantial benefits from the extension of
credit to the Borrowers pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit.  Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01.  CREDIT AGREEMENT.  (A)  CAPITALIZED TERMS USED IN THIS AGREEMENT
AND NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS SPECIFIED IN THE CREDIT
AGREEMENT.  ALL TERMS DEFINED IN THE NEW YORK UCC (AS DEFINED HEREIN) AND NOT
DEFINED IN THIS AGREEMENT HAVE THE MEANINGS SPECIFIED THEREIN; THE TERM
“INSTRUMENT” SHALL HAVE THE MEANING SPECIFIED IN ARTICLE 9 OF THE NEW YORK UCC.


 


(B)  THE RULES OF CONSTRUCTION SPECIFIED IN SECTION 1.03 OF THE CREDIT AGREEMENT
ALSO APPLY TO THIS AGREEMENT.


 

--------------------------------------------------------------------------------



 


SECTION 1.02.  OTHER DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SPECIFIED BELOW:


 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

 

“Collateral” means Article 9 Collateral and Pledged Collateral.

 

“Collateral Access Agreement” means any landlord waiver or other agreement
between the Administrative Agent and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any Grantor for any real property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated or otherwise modified from time to time.

 

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Grantor, a banking
institution holding such Grantor’s funds and the Administrative Agent with
respect to control of all deposits and balances held in a Deposit Account
maintained by such Grantor with such banking institution.

 

2

--------------------------------------------------------------------------------


 

“Exclusive Liens” means, collectively, (a) Liens of the type described in
paragraphs (c), (d), (e), (g), (k), (o) and (t) of Section 6.02 of the Credit
Agreement, as in effect on the Restatement Effective Date, and (b) Liens on cash
and cash equivalents of the type described in paragraphs (c), (d) and (g) of the
definition of the term “Permitted Encumbrances” set forth in the Credit
Agreement, as in effect on the Restatement Effective Date, provided that such
Liens apply exclusively to such cash and cash equivalents; provided, further, in
each case under clauses (a) and (b) above, that such Liens are permitted under
the Credit Agreement.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

 

“First Activation Period” shall have the meaning assigned to such term in
Section 3.06(c).

 

“First Activation Period Notice” shall have the meaning assigned to such term in
Section 3.06(c).

 

“General Intangibles” means all choses in action and causes of action and all
other intangible personal property of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor and all other “general
intangibles”, as defined in the New York UCC (other than Accounts), including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.

 

“Grantors” means Holdings, the Parent Borrower and the Subsidiary Parties.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

 

 “New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

3

--------------------------------------------------------------------------------


 

“Original Domestic Security Agreement” has the meaning assigned to such term in
the preliminary statement of this Agreement.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 2.01.

 

“Receivables” means the Accounts, Documents, Investment Property and any other
rights or claims to receive money that are General Intangibles.

 

“Receivables Account” shall have the meaning assigned to such term in
Section 3.06(a)(i).

 

“Receivables Account Bank” shall have the meaning assigned to such term in
Section 3.06(c).

 

“Receivables Account Control Agreement” means an agreement, in form and
substance satisfactory to the Administrative Agent, among any Grantor, a banking
institution holding such Grantor’s funds and the Administrative Agent with
respect to control of all deposits and balances held in a Receivables Account
maintained by such Grantor with such banking institution.

 

4

--------------------------------------------------------------------------------


 

“Restatement Effective Date” means May 21, 2008.

 

“Second Activation Period Notice” shall have the meaning assigned to such term
in Section 3.06(c).

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Issuing Bank, (d) each counterparty to any Swap Agreement with a Loan Party, the
obligations under which constitute Swap Obligations that are Secured
Obligations, (e) each provider of any Banking Service, the liabilities in
respect of which constitute Banking Services Obligations that are Secured
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (g) the successors and permitted
assigns of each of the foregoing.

 

“Security Interest” has the meaning assigned to such term in Section 3.01.

 

“Short Form Security Agreement” has the meaning assigned to such term in
Section 3.02(b).

 

“Sub-Agent” means a financial institution that has delivered to the
Administrative Agent an executed Receivables Account Control Agreement.

 

“Subsidiary Parties” means (a) the Domestic Subsidiary Loan Parties identified
on Schedule I and (b) each other Domestic Subsidiary Loan Party that becomes a
party to this Agreement as a Subsidiary Party after the Restatement Effective
Date.

 

“Termination Period” shall have the meaning assigned to such term in
Section 3.06(c).

 

“Termination Period Notice” shall have the meaning assigned to such term in
Section 3.06(c).

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

 

5

--------------------------------------------------------------------------------



 


ARTICLE II


 


PLEDGE OF SECURITIES


 


SECTION 2.01.  PLEDGE.  AS SECURITY FOR THE PAYMENT OR PERFORMANCE, AS THE CASE
MAY BE, IN FULL OF THE SECURED OBLIGATIONS, EACH GRANTOR HEREBY ASSIGNS AND
PLEDGES TO THE ADMINISTRATIVE AGENT, ITS SUCCESSORS AND PERMITTED ASSIGNS, FOR
THE BENEFIT OF THE SECURED PARTIES, AND HEREBY GRANTS TO THE ADMINISTRATIVE
AGENT, ITS SUCCESSORS AND PERMITTED ASSIGNS, FOR THE BENEFIT OF THE SECURED
PARTIES, A SECURITY INTEREST IN ALL OF SUCH GRANTOR’S RIGHT, TITLE AND INTEREST
IN, TO AND UNDER (A) (I) THE EQUITY INTERESTS OWNED BY IT AS OF THE RESTATEMENT
EFFECTIVE DATE AND LISTED OPPOSITE THE NAME OF SUCH GRANTOR ON SCHEDULE II,
(II) ANY EQUITY INTERESTS OBTAINED IN THE FUTURE BY SUCH GRANTOR AND (III) THE
CERTIFICATES REPRESENTING ALL SUCH EQUITY INTERESTS (THE “PLEDGED STOCK”),
PROVIDED THAT THE PLEDGED STOCK SHALL NOT INCLUDE MORE THAN 65% (OR SUCH GREATER
PERCENTAGE THAT, DUE TO A CHANGE IN APPLICABLE LAW AFTER THE DATE HEREOF,
(A) COULD NOT REASONABLY BE EXPECTED TO CAUSE THE UNDISTRIBUTED EARNINGS OF SUCH
FOREIGN SUBSIDIARY AS DETERMINED FOR U.S. FEDERAL INCOME TAX PURPOSES TO BE
TREATED AS A DEEMED DIVIDEND TO SUCH FOREIGN SUBSIDIARY’S U.S. PARENT AND
(B) COULD NOT REASONABLY BE EXPECTED TO CAUSE ANY MATERIAL ADVERSE TAX
CONSEQUENCES) OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS ENTITLED TO VOTE
(WITHIN THE MEANING OF TREAS. REG. SECTION 1.956-2(C)(2) OR ANY SUCCESSOR
REGULATION) OF ANY FOREIGN SUBSIDIARY, (B)(I) THE DEBT SECURITIES OWNED BY IT AS
OF THE RESTATEMENT EFFECTIVE DATE AND LISTED OPPOSITE THE NAME OF SUCH GRANTOR
ON SCHEDULE II, (II) ANY DEBT SECURITIES IN THE FUTURE ISSUED TO SUCH GRANTOR
AND (III) THE PROMISSORY NOTES AND ANY OTHER INSTRUMENTS EVIDENCING SUCH DEBT
SECURITIES (THE “PLEDGED DEBT SECURITIES”), (C) ALL OTHER PROPERTY THAT MAY BE
DELIVERED TO AND HELD BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THIS
SECTION 2.01, (D) SUBJECT TO SECTION 2.06, ALL PAYMENTS OF PRINCIPAL OR
INTEREST, DIVIDENDS, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF, IN EXCHANGE FOR OR
UPON THE CONVERSION OF, AND ALL OTHER PROCEEDS RECEIVED IN RESPECT OF, THE
SECURITIES REFERRED TO IN CLAUSES (A) AND (B) ABOVE, (E) SUBJECT TO
SECTION 2.06, ALL RIGHTS AND PRIVILEGES OF SUCH GRANTOR WITH RESPECT TO THE
SECURITIES AND OTHER PROPERTY REFERRED TO IN CLAUSES (A), (B), (C) AND
(D) ABOVE, AND (F) ALL PROCEEDS OF ANY OF THE FOREGOING (THE ITEMS REFERRED TO
IN CLAUSES (A) THROUGH (F) ABOVE BEING COLLECTIVELY REFERRED TO AS THE “PLEDGED
COLLATERAL”).


 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 


SECTION 2.02.  DELIVERY OF THE PLEDGED COLLATERAL.  (A)  EACH GRANTOR AGREES
PROMPTLY TO DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ANY AND
ALL PLEDGED SECURITIES.


 


(B)  EACH GRANTOR WILL CAUSE ANY INDEBTEDNESS FOR BORROWED MONEY (I) IN THE CASE
OF INDEBTEDNESS OWED TO SUCH GRANTOR BY ANY PERSON OTHER THAN A LOAN PARTY IN
PRINCIPAL AMOUNT IN EXCESS OF $100,000, AND (II) IN THE CASE OF INDEBTEDNESS
OWED TO SUCH GRANTOR BY ANY LOAN PARTY IN ANY PRINCIPAL AMOUNT, TO BE EVIDENCED
BY A DULY EXECUTED


 


6

--------------------------------------------------------------------------------



 


PROMISSORY NOTE THAT IS PLEDGED AND DELIVERED TO THE ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS HEREOF.


 


(C)  UPON THE DELIVERY THEREOF TO THE ADMINISTRATIVE AGENT BY ANY LOAN PARTY,
(I) ANY PLEDGED SECURITIES SHALL BE ACCOMPANIED BY STOCK POWERS DULY EXECUTED IN
BLANK OR OTHER INSTRUMENTS OF TRANSFER SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND BY SUCH OTHER INSTRUMENTS AND DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST AND (II) ALL OTHER PROPERTY COMPRISING PART OF THE PLEDGED
COLLATERAL SHALL BE ACCOMPANIED BY PROPER INSTRUMENTS OF ASSIGNMENT DULY
EXECUTED BY THE APPLICABLE GRANTOR AND SUCH OTHER INSTRUMENTS OR DOCUMENTS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.  EACH DELIVERY OF PLEDGED
SECURITIES SHALL BE ACCOMPANIED BY A SCHEDULE DESCRIBING THE SECURITIES, WHICH
SCHEDULE SHALL BE ATTACHED HERETO AS SCHEDULE II AND MADE A PART HEREOF,
PROVIDED THAT FAILURE TO ATTACH ANY SUCH SCHEDULE HERETO SHALL NOT AFFECT THE
VALIDITY OF SUCH PLEDGE OF SUCH PLEDGED SECURITIES.  EACH SCHEDULE SO DELIVERED
SHALL SUPPLEMENT ANY PRIOR SCHEDULES SO DELIVERED.


 


SECTION 2.03.  REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE GRANTORS JOINTLY
AND SEVERALLY REPRESENT, WARRANT AND COVENANT TO AND WITH THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, THAT:


 

(A) SCHEDULE II CORRECTLY SETS FORTH THE PERCENTAGE OF THE ISSUED AND
OUTSTANDING UNITS OF EACH CLASS OF THE EQUITY INTERESTS OF THE ISSUER THEREOF
REPRESENTED BY THE PLEDGED STOCK ISSUED BY HOLDINGS, THE PARENT BORROWER OR ANY
SUBSIDIARY AND INCLUDES ALL EQUITY INTERESTS, DEBT SECURITIES AND PROMISSORY
NOTES REQUIRED TO BE PLEDGED HEREUNDER;

 

(B) IN THE CASE OF PLEDGED STOCK AND PLEDGED DEBT SECURITIES ISSUED BY HOLDINGS,
THE PARENT BORROWER OR ANY SUBSIDIARY, SUCH PLEDGED STOCK AND PLEDGED DEBT
SECURITIES HAVE BEEN DULY AND VALIDLY AUTHORIZED AND ISSUED BY THE ISSUERS
THEREOF AND (I) IN THE CASE OF PLEDGED STOCK, ARE FULLY PAID AND NONASSESSABLE
AND (II) IN THE CASE OF PLEDGED DEBT SECURITIES, ARE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE ISSUERS THEREOF, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW;

 

(C) EXCEPT FOR THE SECURITY INTERESTS GRANTED HEREUNDER, EACH OF THE GRANTORS
(I) IS AND, SUBJECT TO ANY TRANSFERS MADE IN COMPLIANCE WITH THE CREDIT
AGREEMENT, WILL CONTINUE TO BE THE DIRECT OWNER, BENEFICIALLY AND OF RECORD, OF
THE PLEDGED SECURITIES INDICATED ON SCHEDULE II AS OWNED BY SUCH GRANTOR,
(II) HOLDS THE SAME FREE AND CLEAR OF ALL LIENS, OTHER THAN LIENS CREATED BY
THIS AGREEMENT, PERMITTED ENCUMBRANCES, LIENS PERMITTED BY SECTION 6.02(U) OF
THE CREDIT AGREEMENT AND TRANSFERS MADE IN COMPLIANCE WITH THE CREDIT AGREEMENT,
(III) WILL MAKE NO ASSIGNMENT, PLEDGE, HYPOTHECATION OR TRANSFER OF, OR CREATE
OR PERMIT TO EXIST ANY SECURITY INTEREST IN OR OTHER LIEN ON, THE PLEDGED
COLLATERAL, OTHER THAN LIENS CREATED BY THIS AGREEMENT, PERMITTED ENCUMBRANCES,
LIENS PERMITTED BY SECTION 6.02(U) OF THE CREDIT AGREEMENT AND TRANSFERS MADE IN
COMPLIANCE WITH

 

7

--------------------------------------------------------------------------------


 

THE CREDIT AGREEMENT, AND (IV) WILL DEFEND ITS TITLE OR INTEREST THERETO OR
THEREIN AGAINST ANY AND ALL LIENS (OTHER THAN THE LIEN CREATED BY THIS AGREEMENT
AND PERMITTED ENCUMBRANCES), HOWEVER ARISING, OF ALL PERSONS WHOMSOEVER;

 

(D) IN THE CASE OF PLEDGED COLLATERAL ISSUED BY HOLDINGS, THE PARENT BORROWER OR
ANY SUBSIDIARY, EXCEPT FOR RESTRICTIONS AND LIMITATIONS IMPOSED BY THE LOAN
DOCUMENTS OR SECURITIES LAWS GENERALLY, SUCH PLEDGED COLLATERAL IS AND WILL
CONTINUE TO BE FREELY TRANSFERABLE AND ASSIGNABLE, AND NONE OF SUCH PLEDGED
COLLATERAL IS OR WILL BE SUBJECT TO ANY OPTION, RIGHT OF FIRST REFUSAL,
SHAREHOLDERS AGREEMENT, CHARTER OR BY-LAW PROVISIONS OR CONTRACTUAL RESTRICTION
OF ANY NATURE THAT MIGHT PROHIBIT, IMPAIR, DELAY OR OTHERWISE AFFECT THE PLEDGE
OF SUCH PLEDGED COLLATERAL HEREUNDER, THE SALE OR DISPOSITION THEREOF PURSUANT
HERETO OR THE EXERCISE BY THE ADMINISTRATIVE AGENT OF RIGHTS AND REMEDIES
HEREUNDER;

 

(E) EACH OF THE GRANTORS HAS THE POWER AND AUTHORITY TO PLEDGE THE PLEDGED
COLLATERAL PLEDGED BY IT HEREUNDER IN THE MANNER HEREBY DONE OR CONTEMPLATED;

 

(F) NO CONSENT OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY, ANY SECURITIES
EXCHANGE OR ANY OTHER PERSON WAS OR IS NECESSARY TO ENSURE THE VALIDITY OF THE
PLEDGE OF ANY PLEDGED COLLATERAL ISSUED BY HOLDINGS, THE PARENT BORROWER OR ANY
SUBSIDIARY EFFECTED HEREBY (OTHER THAN SUCH AS HAVE BEEN OBTAINED AND ARE IN
FULL FORCE AND EFFECT); AND

 

(G) BY VIRTUE OF THE EXECUTION AND DELIVERY BY THE GRANTORS OF THIS AGREEMENT,
WHEN ANY PLEDGED SECURITIES ARE DELIVERED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THIS AGREEMENT, THE ADMINISTRATIVE AGENT WILL OBTAIN A LEGAL,
VALID AND PERFECTED LIEN UPON AND SECURITY INTEREST IN SUCH PLEDGED SECURITIES
AS SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS, PRIOR TO
ANY OTHER LIEN ON ANY PLEDGED SECURITIES OTHER THAN PERMITTED ENCUMBRANCES THAT
HAVE PRIORITY AS A MATTER OF LAW.

 


SECTION 2.04.  CERTIFICATION OF LIMITED LIABILITY COMPANY AND LIMITED
PARTNERSHIP INTERESTS.  EACH INTEREST IN ANY LIMITED LIABILITY COMPANY OR
LIMITED PARTNERSHIP, IN EACH CASE CONTROLLED BY ANY GRANTOR AND PLEDGED
HEREUNDER SHALL BE REPRESENTED BY A CERTIFICATE, SHALL BE A “SECURITY” WITHIN
THE MEANING OF ARTICLE 8 OF THE NEW YORK UCC AND SHALL BE GOVERNED BY ARTICLE 8
OF THE NEW YORK UCC.


 


SECTION 2.05.  REGISTRATION IN NOMINEE NAME; DENOMINATIONS.  THE ADMINISTRATIVE
AGENT, ON BEHALF OF THE SECURED PARTIES, SHALL HAVE THE RIGHT (IN ITS SOLE AND
ABSOLUTE DISCRETION) TO HOLD THE PLEDGED SECURITIES IN ITS OWN NAME AS PLEDGEE,
THE NAME OF ITS NOMINEE (AS PLEDGEE OR AS SUB-AGENT) OR THE NAME OF THE
APPLICABLE GRANTOR, ENDORSED OR ASSIGNED IN BLANK OR IN FAVOR OF THE
ADMINISTRATIVE AGENT.  EACH GRANTOR WILL PROMPTLY GIVE TO THE ADMINISTRATIVE
AGENT COPIES OF ANY MATERIAL NOTICES OR OTHER MATERIAL COMMUNICATIONS RECEIVED
BY IT WITH RESPECT TO PLEDGED SECURITIES REGISTERED IN THE NAME OF SUCH
GRANTOR.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT SHALL AT ALL TIMES HAVE THE RIGHT TO EXCHANGE
THE


 


8

--------------------------------------------------------------------------------



 


CERTIFICATES REPRESENTING PLEDGED SECURITIES FOR CERTIFICATES OF SMALLER OR
LARGER DENOMINATIONS FOR ANY PURPOSE CONSISTENT WITH THIS AGREEMENT.


 


SECTION 2.06.  VOTING RIGHTS; DIVIDENDS AND INTEREST.  (A)  UNLESS AND UNTIL AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THE ADMINISTRATIVE
AGENT SHALL HAVE NOTIFIED THE GRANTORS THAT THEIR RIGHTS UNDER THIS SECTION 2.06
ARE BEING SUSPENDED:


 

(I) EACH GRANTOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL VOTING AND/OR OTHER
CONSENSUAL RIGHTS AND POWERS INURING TO AN OWNER OF PLEDGED SECURITIES OR ANY
PART THEREOF FOR ANY PURPOSE NOT INCONSISTENT WITH THE TERMS OF THIS AGREEMENT,
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, PROVIDED THAT SUCH RIGHTS AND
POWERS SHALL NOT BE EXERCISED IN ANY MANNER THAT COULD MATERIALLY AND ADVERSELY
AFFECT THE RIGHTS INURING TO A HOLDER OF ANY PLEDGED SECURITIES OR THE RIGHTS
AND REMEDIES OF ANY OF THE ADMINISTRATIVE AGENT OR THE OTHER SECURED PARTIES
UNDER THIS AGREEMENT OR THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
ABILITY OF THE SECURED PARTIES TO EXERCISE THE SAME.

 

(II) THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO EACH GRANTOR, OR
CAUSE TO BE EXECUTED AND DELIVERED TO SUCH GRANTOR, ALL SUCH PROXIES, POWERS OF
ATTORNEY AND OTHER INSTRUMENTS AS SUCH GRANTOR MAY REASONABLY REQUEST FOR THE
PURPOSE OF ENABLING SUCH GRANTOR TO EXERCISE THE VOTING AND/OR CONSENSUAL RIGHTS
AND POWERS IT IS ENTITLED TO EXERCISE PURSUANT TO SUBPARAGRAPH (I) ABOVE
(INCLUDING FOR THE PURPOSE OF REINSTATING ANY SUCH RIGHTS AND POWERS AFTER THE
CURE OR WAIVER OF ANY EVENT OF DEFAULT).

 

(III) EACH GRANTOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL
DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS PAID ON OR DISTRIBUTED IN
RESPECT OF THE PLEDGED SECURITIES TO THE EXTENT AND ONLY TO THE EXTENT THAT SUCH
DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS ARE PERMITTED BY, AND
OTHERWISE PAID OR DISTRIBUTED IN ACCORDANCE WITH, THE TERMS AND CONDITIONS OF
THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND APPLICABLE LAWS, PROVIDED
THAT ANY NONCASH DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS THAT
WOULD CONSTITUTE PLEDGED STOCK OR PLEDGED DEBT SECURITIES, WHETHER RESULTING
FROM A SUBDIVISION, COMBINATION OR RECLASSIFICATION OF THE OUTSTANDING EQUITY
INTERESTS OF THE ISSUER OF ANY PLEDGED SECURITIES OR RECEIVED IN EXCHANGE FOR
PLEDGED SECURITIES OR ANY PART THEREOF, OR IN REDEMPTION THEREOF, OR AS A RESULT
OF ANY MERGER, CONSOLIDATION, ACQUISITION OR OTHER EXCHANGE OF ASSETS TO WHICH
SUCH ISSUER MAY BE A PARTY OR OTHERWISE, SHALL BE AND BECOME PART OF THE PLEDGED
COLLATERAL, AND, IF RECEIVED BY ANY GRANTOR, SHALL NOT BE COMMINGLED BY SUCH
GRANTOR WITH ANY OF ITS OTHER FUNDS OR PROPERTY BUT SHALL BE HELD SEPARATE AND
APART THEREFROM, SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT AND SHALL BE FORTHWITH DELIVERED TO THE ADMINISTRATIVE AGENT IN THE SAME
FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT).

 


(B)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
AFTER THE ADMINISTRATIVE AGENT SHALL HAVE NOTIFIED THE GRANTORS OF THE
SUSPENSION


 


9

--------------------------------------------------------------------------------



 


OF THEIR RIGHTS UNDER PARAGRAPH (A)(III) OF THIS SECTION 2.06, THEN ALL RIGHTS
OF ANY GRANTOR TO DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS THAT
SUCH GRANTOR IS AUTHORIZED TO RECEIVE PURSUANT TO PARAGRAPH (A)(III) OF THIS
SECTION 2.06 SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN
THE ADMINISTRATIVE AGENT, WHICH SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND
AUTHORITY TO RECEIVE AND RETAIN SUCH DIVIDENDS, INTEREST, PRINCIPAL OR OTHER
DISTRIBUTIONS.  ALL DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS
RECEIVED BY ANY GRANTOR CONTRARY TO THE PROVISIONS OF THIS SECTION 2.06 SHALL BE
HELD IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, SHALL BE SEGREGATED
FROM OTHER PROPERTY OR FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH DELIVERED TO
THE ADMINISTRATIVE AGENT UPON DEMAND IN THE SAME FORM AS SO RECEIVED (WITH ANY
NECESSARY ENDORSEMENT).  ANY AND ALL MONEY AND OTHER PROPERTY PAID OVER TO OR
RECEIVED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE PROVISIONS OF THIS
PARAGRAPH (B) SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT IN AN ACCOUNT TO BE
ESTABLISHED BY THE ADMINISTRATIVE AGENT UPON RECEIPT OF SUCH MONEY OR OTHER
PROPERTY AND SHALL BE APPLIED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 4.02.  AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED AND THE
PARENT BORROWER HAS DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE TO THAT
EFFECT, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REPAY TO EACH GRANTOR (WITHOUT
INTEREST) ALL DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS THAT SUCH
GRANTOR WOULD OTHERWISE BE PERMITTED TO RETAIN PURSUANT TO THE TERMS OF
PARAGRAPH (A)(III) OF THIS SECTION 2.06 AND THAT REMAIN IN SUCH ACCOUNT.


 


(C)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BUT
AFTER THE ADMINISTRATIVE AGENT SHALL HAVE NOTIFIED THE GRANTORS OF THE
SUSPENSION OF THEIR RIGHTS UNDER PARAGRAPH (A)(I) OF THIS SECTION 2.06, ALL
RIGHTS OF ANY GRANTOR TO EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS IT
IS ENTITLED TO EXERCISE PURSUANT TO PARAGRAPH (A)(I) OF THIS SECTION 2.06 AND
THE OBLIGATIONS OF THE ADMINISTRATIVE AGENT UNDER PARAGRAPH (A)(II) OF THIS
SECTION 2.06 SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN
THE ADMINISTRATIVE AGENT, WHICH SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND
AUTHORITY TO EXERCISE SUCH VOTING AND CONSENSUAL RIGHTS AND POWERS, PROVIDED
THAT, UNLESS OTHERWISE DIRECTED BY THE REQUIRED LENDERS, THE ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT FROM TIME TO TIME FOLLOWING AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT TO PERMIT THE GRANTORS TO EXERCISE SUCH
RIGHTS.


 


(D)  ANY NOTICE GIVEN BY THE ADMINISTRATIVE AGENT TO THE GRANTORS SUSPENDING
THEIR RIGHTS UNDER PARAGRAPH (A) OF THIS SECTION 2.06 (I) MAY BE GIVEN BY
TELEPHONE IF PROMPTLY CONFIRMED IN WRITING, (II) MAY BE GIVEN TO ONE OR MORE OF
THE GRANTORS AT THE SAME OR DIFFERENT TIMES AND (III) MAY SUSPEND THE RIGHTS OF
THE GRANTORS UNDER PARAGRAPH (A)(I) OR PARAGRAPH (A)(III) IN PART WITHOUT
SUSPENDING ALL SUCH RIGHTS (AS SPECIFIED BY THE ADMINISTRATIVE AGENT IN ITS SOLE
AND ABSOLUTE DISCRETION) AND WITHOUT WAIVING OR OTHERWISE AFFECTING THE
ADMINISTRATIVE AGENT’S RIGHTS TO GIVE ADDITIONAL NOTICES FROM TIME TO TIME
SUSPENDING OTHER RIGHTS SO LONG AS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


10

--------------------------------------------------------------------------------



 


ARTICLE III


 


SECURITY INTERESTS IN PERSONAL PROPERTY


 


SECTION 3.01.  SECURITY INTEREST.  (A)  AS SECURITY FOR THE PAYMENT OR
PERFORMANCE, AS THE CASE MAY BE, IN FULL OF THE SECURED OBLIGATIONS, EACH
GRANTOR HEREBY ASSIGNS AND PLEDGES TO THE ADMINISTRATIVE AGENT, ITS SUCCESSORS
AND PERMITTED ASSIGNS, FOR THE BENEFIT OF THE SECURED PARTIES, AND HEREBY GRANTS
TO THE ADMINISTRATIVE AGENT, ITS SUCCESSORS AND PERMITTED ASSIGNS, FOR THE
BENEFIT OF THE SECURED PARTIES, A SECURITY INTEREST (THE “SECURITY INTEREST”)
IN, ALL RIGHT, TITLE OR INTEREST IN OR TO ANY AND ALL OF THE FOLLOWING ASSETS
AND PROPERTIES NOW OWNED OR AT ANY TIME HEREAFTER ACQUIRED BY SUCH GRANTOR OR IN
WHICH SUCH GRANTOR NOW HAS OR AT ANY TIME IN THE FUTURE MAY ACQUIRE ANY RIGHT,
TITLE OR INTEREST (COLLECTIVELY, THE “ARTICLE 9 COLLATERAL”):


 

(I)

 

ALL ACCOUNTS;

 

 

 

(II)

 

ALL CHATTEL PAPER;

 

 

 

(III)

 

ALL CASH AND DEPOSIT ACCOUNTS;

 

 

 

(IV)

 

ALL DOCUMENTS;

 

 

 

(V)

 

ALL EQUIPMENT;

 

 

 

(VI)

 

ALL GENERAL INTANGIBLES;

 

 

 

(VII)

 

ALL INSTRUMENTS;

 

 

 

(VIII)

 

ALL INVENTORY;

 

 

 

(IX)

 

ALL INVESTMENT PROPERTY;

 

 

 

(X)

 

ALL LETTER-OF-CREDIT RIGHTS;

 

 

 

(XI)

 

ALL COMMERCIAL TORT CLAIMS SPECIFIED ON SCHEDULE IV HERETO;

 

 

 

(XII)

 

ALL BOOKS AND RECORDS PERTAINING TO THE ARTICLE 9 COLLATERAL; AND

 

 

 

(XIII)

 

TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS AND PRODUCTS OF ANY AND ALL
OF THE FOREGOING AND ALL

COLLATERAL SECURITY AND GUARANTEES GIVEN BY ANY PERSON WITH RESPECT TO ANY OF
THE FOREGOING;

 

provided, however, that notwithstanding the foregoing, this Agreement shall not
constitute a grant of security interest in more than 65% (or such greater
percentage that, due to a change in applicable law after the date hereof,
(A) could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for U.S. Federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s U.S. parent and
(B) could not reasonably be expected to cause any material

 

11

--------------------------------------------------------------------------------


 

adverse tax consequences) of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2) or any
successor regulation) of any Foreign Subsidiary.

 


(B)  EACH GRANTOR HEREBY IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT AT ANY
TIME AND FROM TIME TO TIME TO FILE IN ANY RELEVANT JURISDICTION ANY INITIAL
FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS) WITH RESPECT TO THE ARTICLE 9
COLLATERAL OR ANY PART THEREOF AND AMENDMENTS THERETO AND CONTINUATIONS THEREOF
THAT (I) INDICATE THE COLLATERAL AS ALL ASSETS OF SUCH GRANTOR OR WORDS OF
SIMILAR EFFECT AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER DETAIL AND
(II) CONTAIN THE INFORMATION REQUIRED BY ARTICLE 9 OF THE UNIFORM COMMERCIAL
CODE OF EACH APPLICABLE JURISDICTION FOR THE FILING OF ANY FINANCING STATEMENT
OR AMENDMENT, INCLUDING (A) WHETHER SUCH GRANTOR IS AN ORGANIZATION, THE TYPE OF
ORGANIZATION AND ANY ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED TO SUCH GRANTOR
AND (B) IN THE CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING OR
COVERING ARTICLE 9 COLLATERAL CONSTITUTING MINERALS OR THE LIKE TO BE EXTRACTED
OR TIMBER TO BE CUT, A SUFFICIENT DESCRIPTION OF THE REAL PROPERTY TO WHICH SUCH
ARTICLE 9 COLLATERAL RELATES.  EACH GRANTOR AGREES TO PROVIDE SUCH INFORMATION
TO THE ADMINISTRATIVE AGENT PROMPTLY UPON REQUEST.


 

Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

 

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or the United States Copyright Office (or any
successor office or any similar office in any other country) such documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party.

 


(C)  THE SECURITY INTEREST IS GRANTED AS SECURITY ONLY AND SHALL NOT SUBJECT THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO, OR IN ANY WAY ALTER OR
MODIFY, ANY OBLIGATION OR LIABILITY OF ANY GRANTOR WITH RESPECT TO OR ARISING
OUT OF THE ARTICLE 9 COLLATERAL.


 


(D)  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,(I) IN NO EVENT SHALL THE
SECURITY INTEREST GRANTED HEREUNDER ATTACH TO (X) ANY LICENSE, CONTRACT OR
AGREEMENT TO WHICH A GRANTOR IS A PARTY OR ANY OF ITS RIGHTS OR INTERESTS
THEREUNDER IF AND FOR SO LONG AS THE GRANT OF SUCH SECURITY INTEREST SHALL
CONSTITUTE OR RESULT IN (A) THE UNENFORCEABILITY OF ANY RIGHT OF THE GRANTOR
THEREIN, (B) A BREACH OR TERMINATION PURSUANT TO THE TERMS OF, OR A DEFAULT
UNDER, ANY SUCH LICENSE, CONTRACT OR AGREEMENT (OTHER THAN TO THE EXTENT ANY
SUCH TERM WOULD BE RENDERED INEFFECTIVE PURSUANT TO SECTIONS 9-406, 9-407, 9-408
OR 9-409 OF THE NEW YORK UCC OR ANY OTHER APPLICABLE LAW OR PRINCIPLES OF
EQUITY) OR (C) THE VIOLATION OF ANY LAW APPLICABLE TO SUCH GRANTOR, (Y) ANY
PROPERTY OR ASSET OF ANY GRANTOR THAT IS SUBJECT TO AN EXCLUSIVE LIEN BUT ONLY
IF AND FOR SO LONG AS THE GRANT OF SUCH SECURITY INTEREST SHALL CONSTITUTE OR
RESULT IN A DEFAULT OR EVENT OF DEFAULT UNDER THE AGREEMENT GOVERNING THE
INDEBTEDNESS OR OTHER OBLIGATION SECURED BY SUCH EXCLUSIVE


 


12

--------------------------------------------------------------------------------



 


LIEN OR (Z) ANY INTENT-TO-USE TRADEMARK APPLICATION TO THE EXTENT THAT GRANTING
A SECURITY INTEREST THEREIN IS DEEMED TO VOID, INVALIDATE, CANCEL OR ABANDON
SUCH INTENT-TO-USE TRADEMARK APPLICATION; PROVIDED, HOWEVER, THAT, IN THE CASE
OF EACH OF CLAUSES (X), (Y) AND (Z) ABOVE, SUCH SECURITY INTEREST SHALL ATTACH
IMMEDIATELY AT SUCH TIME AS THE CONDITIONS SPECIFIED THEREIN FOR NON-ATTACHMENT
OF THE SECURITY INTEREST GRANTED HEREUNDER SHALL BE REMEDIED OR SHALL CEASE TO
EXIST AND, TO THE EXTENT SEVERABLE, SHALL ATTACH IMMEDIATELY TO SUCH PORTION OF
SUCH LICENSE, CONTRACT, AGREEMENT, PROPERTY OR ASSET (INCLUDING ANY PROCEEDS OF
ANY OF THE FOREGOING) AS WOULD NOT RESULT IN ANY OF THE CONSEQUENCES SET FORTH
IN CLAUSE (X) OR (Z), OR MEET THE CONDITIONS SET FORTH IN CLAUSE (Y), AS
APPLICABLE, AND (II) THE TERM “ARTICLE 9 COLLATERAL” SHALL NOT INCLUDE ANY ASSET
OF ANY GRANTOR TO WHICH THE SECURITY INTEREST HAS NOT (BUT ONLY FOR SO LONG AS
IT HAS NOT) ATTACHED PURSUANT TO THIS PARAGRAPH (D).


 


SECTION 3.02.  REPRESENTATIONS AND WARRANTIES.  THE GRANTORS JOINTLY AND
SEVERALLY REPRESENT AND WARRANT TO THE ADMINISTRATIVE AGENT AND THE SECURED
PARTIES THAT:


 


(A)  EACH GRANTOR HAS RIGHTS IN OR TITLE TO THE ARTICLE 9 COLLATERAL WITH
RESPECT TO WHICH IT HAS PURPORTED TO GRANT A SECURITY INTEREST HEREUNDER AND HAS
FULL POWER AND AUTHORITY TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF THE SECURED PARTIES, THE SECURITY INTEREST IN SUCH ARTICLE 9 COLLATERAL
PURSUANT HERETO AND TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT THE CONSENT OR APPROVAL OF
ANY OTHER PERSON OTHER THAN ANY CONSENT OR APPROVAL THAT HAS BEEN OBTAINED.


 


(B)  THE DOMESTIC PERFECTION CERTIFICATE HAS BEEN DULY PREPARED, COMPLETED AND
EXECUTED AND THE INFORMATION SET FORTH THEREIN, INCLUDING THE EXACT LEGAL NAME
OF EACH GRANTOR, IS CORRECT AND COMPLETE AS OF THE RESTATEMENT EFFECTIVE DATE. 
THE UNIFORM COMMERCIAL CODE FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS, AS
APPLICABLE) OR OTHER APPROPRIATE FILINGS, RECORDINGS OR REGISTRATIONS PREPARED
BY THE ADMINISTRATIVE AGENT BASED UPON THE INFORMATION PROVIDED TO THE
ADMINISTRATIVE AGENT IN THE DOMESTIC PERFECTION CERTIFICATE FOR FILING IN EACH
GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE SPECIFIED IN SCHEDULE 2 TO THE DOMESTIC
PERFECTION CERTIFICATE (OR SPECIFIED BY NOTICE FROM THE PARENT BORROWER TO THE
ADMINISTRATIVE AGENT AFTER THE RESTATEMENT EFFECTIVE DATE IN THE CASE OF
FILINGS, RECORDINGS OR REGISTRATIONS REQUIRED BY SECTION 5.11 OF THE CREDIT
AGREEMENT OR SECTION 3.03 HEREOF), ARE ALL THE FILINGS, RECORDINGS AND
REGISTRATIONS (OTHER THAN FILINGS REQUIRED TO BE MADE IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE IN ORDER TO
PERFECT THE SECURITY INTEREST IN ARTICLE 9 COLLATERAL CONSISTING OF UNITED
STATES PATENTS, TRADEMARKS AND COPYRIGHTS) THAT ARE NECESSARY TO PUBLISH NOTICE
OF AND PROTECT THE VALIDITY OF AND TO ESTABLISH A LEGAL, VALID AND PERFECTED
SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT (FOR THE BENEFIT OF THE
SECURED PARTIES) IN RESPECT OF ALL ARTICLE 9 COLLATERAL IN WHICH THE SECURITY
INTEREST MAY BE PERFECTED BY FILING, RECORDING OR REGISTRATION IN THE UNITED
STATES (OR ANY POLITICAL SUBDIVISION THEREOF) AND ITS TERRITORIES AND
POSSESSIONS, AND NO FURTHER OR SUBSEQUENT FILING, REFILING, RECORDING,
RERECORDING, REGISTRATION OR REREGISTRATION IS NECESSARY IN ANY SUCH
JURISDICTION, EXCEPT AS PROVIDED UNDER APPLICABLE LAW WITH RESPECT TO THE FILING
OF CONTINUATION STATEMENTS.  EACH GRANTOR SHALL ENSURE THAT A FULLY EXECUTED
AGREEMENT IN A


 


13

--------------------------------------------------------------------------------



 


FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (A “SHORT FORM SECURITY
AGREEMENT”) THAT CONTAINS A DESCRIPTION OF ALL ARTICLE 9 COLLATERAL CONSISTING
OF THE APPLICABLE TYPE OF INTELLECTUAL PROPERTY SHALL HAVE BEEN RECEIVED BY THE
ADMINISTRATIVE AGENT (I) WITHIN THREE MONTHS AFTER THE EXECUTION OF THIS
AGREEMENT WITH RESPECT TO UNITED STATES PATENTS AND UNITED STATES REGISTERED
TRADEMARKS (AND TRADEMARKS FOR WHICH THE UNITED STATES REGISTRATION APPLICATIONS
ARE PENDING) FOR RECORDING BY THE UNITED STATES PATENT AND TRADEMARK OFFICE
PURSUANT TO 35 U.S.C. § 261, 15 U.S.C. § 1060 AND THE REGULATIONS THEREUNDER AND
(II) WITHIN ONE MONTH AFTER THE EXECUTION OF THIS AGREEMENT WITH RESPECT TO
UNITED STATES REGISTERED COPYRIGHTS FOR RECORDING BY THE UNITED STATES COPYRIGHT
OFFICE PURSUANT TO 17 U.S.C. § 205 AND THE REGULATIONS THEREUNDER, IN EACH CASE,
TO PROTECT THE VALIDITY OF AND TO ESTABLISH A LEGAL, VALID AND PERFECTED
SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT (FOR THE BENEFIT OF THE
SECURED PARTIES) IN RESPECT OF ALL ARTICLE 9 COLLATERAL CONSISTING OF PATENTS,
TRADEMARKS AND COPYRIGHTS IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY
FILING, RECORDING OR REGISTRATION IN THE UNITED STATES (OR ANY POLITICAL
SUBDIVISION THEREOF) AND ITS TERRITORIES AND POSSESSIONS AND NO FURTHER OR
SUBSEQUENT FILING, REFILING, RECORDING, RERECORDING, REGISTRATION OR
REREGISTRATION IS NECESSARY (OTHER THAN SUCH ACTIONS AS ARE NECESSARY TO PERFECT
THE SECURITY INTEREST WITH RESPECT TO ANY ARTICLE 9 COLLATERAL CONSISTING OF
PATENTS, TRADEMARKS AND COPYRIGHTS (OR REGISTRATION OR APPLICATION FOR
REGISTRATION THEREOF) ACQUIRED OR DEVELOPED AFTER THE DATE HEREOF).


 


(C)  THE SECURITY INTEREST CONSTITUTES (I) A LEGAL AND VALID SECURITY INTEREST
IN ALL THE ARTICLE 9 COLLATERAL SECURING THE PAYMENT AND PERFORMANCE OF THE
SECURED OBLIGATIONS, (II) SUBJECT TO THE FILINGS DESCRIBED IN SECTION 3.02(B), A
PERFECTED SECURITY INTEREST IN ALL ARTICLE 9 COLLATERAL IN WHICH A SECURITY
INTEREST MAY BE PERFECTED BY FILING, RECORDING OR REGISTERING A FINANCING
STATEMENT OR ANALOGOUS DOCUMENT IN THE UNITED STATES (OR ANY POLITICAL
SUBDIVISION THEREOF) AND ITS TERRITORIES AND POSSESSIONS PURSUANT TO THE UNIFORM
COMMERCIAL CODE AND (III) A SECURITY INTEREST THAT SHALL BE PERFECTED IN ALL
ARTICLE 9 COLLATERAL IN WHICH A SECURITY INTEREST MAY BE PERFECTED UPON THE
RECEIPT OF AN EXECUTED SHORT FORM SECURITY AGREEMENT FROM THE APPLICABLE GRANTOR
AND THE RECORDING OF SUCH SHORT FORM SECURITY AGREEMENT BY THE ADMINISTRATIVE
AGENT WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES
COPYRIGHT OFFICE, AS APPLICABLE, WITHIN THE THREE-MONTH PERIOD (COMMENCING AS OF
THE DATE HEREOF) PURSUANT TO 35 U.S.C. § 261 OR 15 U.S.C. § 1060 OR THE
ONE-MONTH PERIOD (COMMENCING AS OF THE DATE HEREOF) PURSUANT TO 17 U.S.C.
§ 205.  THE SECURITY INTEREST IS AND SHALL BE PRIOR TO ANY OTHER LIEN ON ANY OF
THE ARTICLE 9 COLLATERAL, OTHER THAN PERMITTED ENCUMBRANCES THAT HAVE PRIORITY
AS A MATTER OF LAW AND LIENS DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF THE
TERM “EXCLUSIVE LIENS” (SUBJECT TO THE PROVISO TO SUCH DEFINITION).


 


(D)  THE ARTICLE 9 COLLATERAL IS OWNED BY THE GRANTORS FREE AND CLEAR OF ANY
LIEN, EXCEPT FOR LIENS EXPRESSLY PERMITTED PURSUANT TO SECTION 6.02 OF THE
CREDIT AGREEMENT.  NONE OF THE GRANTORS HAS FILED OR CONSENTED TO THE FILING OF
(I) ANY FINANCING STATEMENT OR ANALOGOUS DOCUMENT UNDER THE UNIFORM COMMERCIAL
CODE OR ANY OTHER APPLICABLE LAWS COVERING ANY ARTICLE 9 COLLATERAL, (II) ANY
ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY COLLATERAL OR ANY SECURITY AGREEMENT
OR SIMILAR INSTRUMENT COVERING ANY ARTICLE 9 COLLATERAL WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE OR (III) ANY
ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY


 


14

--------------------------------------------------------------------------------



 


ARTICLE 9 COLLATERAL OR ANY SECURITY AGREEMENT OR SIMILAR INSTRUMENT COVERING
ANY ARTICLE 9 COLLATERAL WITH ANY FOREIGN GOVERNMENTAL, MUNICIPAL OR OTHER
OFFICE, WHICH FINANCING STATEMENT OR ANALOGOUS DOCUMENT, ASSIGNMENT, SECURITY
AGREEMENT OR SIMILAR INSTRUMENT IS STILL IN EFFECT, EXCEPT, IN EACH CASE, FOR
LIENS EXPRESSLY PERMITTED PURSUANT TO SECTION 6.02 OF THE CREDIT AGREEMENT.


 


(E)  AS OF THE DATE OF ANY SUCH DELIVERY, THE NAMES OF THE OBLIGORS, AMOUNTS
OWING, DUE DATES AND OTHER INFORMATION WITH RESPECT TO THE ACCOUNTS AND CHATTEL
PAPER ARE AND WILL BE CORRECTLY STATED IN ALL MATERIAL RESPECTS IN ALL INVOICES
AND THE COLLATERAL REPORTS MOST-RECENTLY DELIVERED TO THE ADMINISTRATIVE AGENT
WITH RESPECT THERETO FURNISHED TO THE ADMINISTRATIVE AGENT BY SUCH GRANTOR FROM
TIME TO TIME.  AS OF THE TIME WHEN EACH ACCOUNT OR EACH ITEM OF CHATTEL PAPER
ARISES, THE GRANTOR SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT SUCH
ACCOUNT OR CHATTEL PAPER, AS THE CASE MAY BE, ARE GENUINE.


 


(F)  WITH RESPECT TO ANY INVENTORY OF ANY GRANTOR SCHEDULED OR LISTED ON THE
MOST RECENT COLLATERAL REPORT, (I) SUCH INVENTORY (OTHER THAN INVENTORY IN
TRANSIT, INVENTORY THAT IS BEING PROCESSED OR USED AS A SAMPLE OFFSITE AND
INVENTORY THAT IS THE SUBJECT OF A CONSIGNMENT) IS LOCATED AT ONE OF THE
GRANTORS’ LOCATIONS SET FORTH IN SECTION 2 OF THE DOMESTIC PERFECTION
CERTIFICATE, (II) NO MATERIAL AMOUNT OF INVENTORY (OTHER THAN INVENTORY IN
TRANSIT, INVENTORY THAT IS BEING PROCESSED OR USED AS A SAMPLE OFFSITE AND
INVENTORY THAT IS THE SUBJECT OF A CONSIGNMENT) IS NOW, OR SHALL AT ANY TIME OR
TIMES HEREAFTER BE, STORED AT ANY OTHER LOCATION EXCEPT AS PERMITTED BY
SECTION 3.04(G), (III) EACH GRANTOR HAS GOOD, INDEFEASIBLE AND MERCHANTABLE
TITLE TO ITS INVENTORY AND SUCH INVENTORY IS NOT SUBJECT TO ANY LIEN OR SECURITY
INTEREST OR DOCUMENT WHATSOEVER EXCEPT FOR THE LIEN GRANTED TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND LENDERS,
AND EXCEPT FOR LIENS PERMITTED UNDER SECTION 6.02 OF THE CREDIT AGREEMENT,
(IV) NO MATERIAL PORTION OF SUCH INVENTORY IS SUBJECT TO ANY LICENSING, PATENT,
ROYALTY, TRADEMARK, TRADE NAME OR COPYRIGHT AGREEMENTS WITH ANY THIRD PARTIES
WHICH WOULD REQUIRE ANY CONSENT OF ANY THIRD PARTY UPON SALE OR DISPOSITION OF
THAT INVENTORY OR THE PAYMENT OF ANY MONIES TO ANY THIRD PARTY UPON SUCH SALE OR
OTHER DISPOSITION, (V) SUCH INVENTORY HAS BEEN PRODUCED IN ACCORDANCE WITH THE
FEDERAL FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED, AND ALL RULES, REGULATIONS
AND ORDERS THEREUNDER AND (VI) THE COMPLETION OF MANUFACTURE, SALE OR OTHER
DISPOSITION OF SUCH INVENTORY BY THE ADMINISTRATIVE AGENT FOLLOWING AN EVENT OF
DEFAULT SHALL NOT REQUIRE THE CONSENT OF ANY PERSON AND SHALL NOT CONSTITUTE A
BREACH OR DEFAULT UNDER ANY CONTRACT OR AGREEMENT TO WHICH THE APPLICABLE
GRANTOR IS A PARTY OR TO WHICH SUCH INVENTORY IS SUBJECT.


 


SECTION 3.03.  COVENANTS.  (A)   EACH GRANTOR AGREES PROMPTLY TO NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING OF ANY CHANGE IN (I) ITS LEGAL NAME, (II) THE
LOCATION OF ITS CHIEF EXECUTIVE OFFICE, ITS PRINCIPAL PLACE OF BUSINESS, ANY
OFFICE IN WHICH IT MAINTAINS BOOKS OR RECORDS RELATING TO ARTICLE 9 COLLATERAL
OWNED BY IT OR ANY OFFICE OR FACILITY AT WHICH ARTICLE 9 OWNED BY IT IS LOCATED
(INCLUDING THE ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY), (III) ITS
IDENTITY OR TYPE OF ORGANIZATION OR CORPORATE STRUCTURE, (IV) ITS FEDERAL
TAXPAYER IDENTIFICATION NUMBER OR ORGANIZATIONAL IDENTIFICATION NUMBER OR
(V) ITS JURISDICTION OF ORGANIZATION.  EACH GRANTOR AGREES TO PROMPTLY PROVIDE
THE ADMINISTRATIVE AGENT WITH CERTIFIED ORGANIZATIONAL DOCUMENTS REFLECTING ANY
OF THE CHANGES DESCRIBED IN


 


15

--------------------------------------------------------------------------------



 


THE FIRST SENTENCE OF THIS PARAGRAPH.  EACH GRANTOR AGREES NOT TO EFFECT OR
PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE
BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE OR OTHERWISE THAT ARE REQUIRED IN
ORDER FOR THE ADMINISTRATIVE AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH
CHANGE TO HAVE A VALID, LEGAL AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN
ALL THE ARTICLE 9 COLLATERAL.


 


(B)  EACH GRANTOR AGREES TO MAINTAIN, AT ITS OWN COST AND EXPENSE, RECORDS WITH
RESPECT TO THE ARTICLE 9 COLLATERAL OWNED BY IT IN ACCORDANCE WITH SUCH PRUDENT
AND STANDARD PRACTICES USED IN INDUSTRIES THAT ARE THE SAME AS OR SIMILAR TO
THOSE IN WHICH SUCH GRANTOR IS ENGAGED, BUT IN ANY EVENT TO INCLUDE ACCOUNTING
RECORDS THAT ARE COMPLETE IN ALL MATERIAL RESPECTS AND INDICATE ALL PAYMENTS AND
PROCEEDS RECEIVED WITH RESPECT TO ANY PART OF THE ARTICLE 9 COLLATERAL, AND, AT
SUCH TIME OR TIMES AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, PROMPTLY
TO PREPARE AND DELIVER TO THE ADMINISTRATIVE AGENT A DULY CERTIFIED SCHEDULE OR
SCHEDULES IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT SHOWING
THE IDENTITY, AMOUNT AND LOCATION OF ANY AND ALL ARTICLE 9 COLLATERAL.


 


(C)  AT THE TIME OF DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO
SECTION 5.01(A) OF THE CREDIT AGREEMENT, THE PARENT BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT A CERTIFICATE EXECUTED BY A FINANCIAL OFFICER
(I) SETTING FORTH THE INFORMATION REQUIRED BY THE DOMESTIC PERFECTION
CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH INFORMATION
SINCE THE DATE OF THE DOMESTIC PERFECTION CERTIFICATE DELIVERED ON THE
RESTATEMENT EFFECTIVE DATE OR THE DATE OF THE CERTIFICATE MOST RECENTLY
DELIVERED PURSUANT TO THIS SECTION 3.03(C), AS APPLICABLE, AND (II) CERTIFYING
THAT ALL UNIFORM COMMERCIAL CODE FINANCING STATEMENTS (INCLUDING FIXTURE
FILINGS, AS THE CASE MAY BE) OR OTHER APPROPRIATE FILINGS, RECORDINGS OR
REGISTRATIONS, INCLUDING ALL REFILINGS, RERECORDINGS AND REREGISTRATIONS,
CONTAINING A DESCRIPTION OF THE COLLATERAL HAVE BEEN FILED OF RECORD IN EACH
GOVERNMENTAL, MUNICIPAL OR OTHER APPROPRIATE OFFICE IN EACH JURISDICTION
IDENTIFIED PURSUANT TO CLAUSE (A) OF THIS SECTION 3.03 TO THE EXTENT NECESSARY
TO PROTECT OR PERFECT THE SECURITY INTEREST FOR A PERIOD OF NOT LESS THAN
18 MONTHS AFTER THE DATE OF SUCH CERTIFICATE (EXCEPT AS NOTED THEREIN WITH
RESPECT TO ANY CONTINUATION STATEMENTS TO BE FILED WITHIN SUCH PERIOD).  EACH
CERTIFICATE DELIVERED PURSUANT TO THIS SECTION 3.03(C) SHALL IDENTIFY IN THE
FORMAT OF SCHEDULE III ALL INTELLECTUAL PROPERTY OF ANY GRANTOR IN EXISTENCE ON
THE DATE THEREOF AND NOT THEN LISTED ON SUCH SCHEDULES OR PREVIOUSLY SO
IDENTIFIED TO THE ADMINISTRATIVE AGENT.


 


(D)  EACH GRANTOR SHALL, AT ITS OWN EXPENSE, TAKE ANY AND ALL COMMERCIALLY
REASONABLE ACTIONS NECESSARY TO DEFEND TITLE TO THE ARTICLE 9 COLLATERAL AGAINST
ALL PERSONS AND TO DEFEND THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT IN
THE ARTICLE 9 COLLATERAL AND THE PRIORITY THEREOF, IN EACH CASE, AGAINST ANY
LIEN NOT EXPRESSLY PERMITTED PURSUANT TO SECTION 6.02 OF THE CREDIT AGREEMENT.


 


(E)  SUBJECT TO ANY SPECIFIC LIMITATION CONTAINED HEREIN, EACH GRANTOR AGREES,
AT ITS OWN EXPENSE, TO EXECUTE, ACKNOWLEDGE, DELIVER AND CAUSE TO BE DULY FILED
ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL SUCH ACTIONS AS THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST TO BETTER ASSURE,
PRESERVE, PROTECT AND PERFECT THE SECURITY INTEREST AND THE RIGHTS AND REMEDIES
CREATED HEREBY, INCLUDING THE PAYMENT OF ANY FEES AND TAXES REQUIRED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF


 


16

--------------------------------------------------------------------------------



 


THIS AGREEMENT, THE GRANTING OF THE SECURITY INTEREST AND THE FILING OF ANY
FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS) OR OTHER DOCUMENTS IN
CONNECTION HEREWITH OR THEREWITH.  IF ANY AMOUNT PAYABLE UNDER OR IN CONNECTION
WITH ANY OF THE ARTICLE 9 COLLATERAL SHALL BE OR BECOME EVIDENCED BY ANY
PROMISSORY NOTE OR OTHER INSTRUMENT, SUBJECT TO SECTION 3.04, SUCH NOTE OR
INSTRUMENT SHALL BE IMMEDIATELY PLEDGED AND DELIVERED TO THE ADMINISTRATIVE
AGENT, DULY ENDORSED IN A MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks, provided that any Grantor shall
have the right, exercisable within 10 days after it has been notified by the
Administrative Agent of the specific identification of such Collateral, to
advise the Administrative Agent in writing of any inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Collateral.  Each Grantor agrees that it will use its best efforts to take
such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days after the date it has been notified by the Administrative Agent
of the specific identification of such Collateral.

 


(F)  AT ITS OPTION, THE ADMINISTRATIVE AGENT MAY DISCHARGE PAST DUE TAXES,
ASSESSMENTS, CHARGES, FEES, LIENS, SECURITY INTERESTS OR OTHER ENCUMBRANCES AT
ANY TIME LEVIED OR PLACED ON THE ARTICLE 9 COLLATERAL AND NOT PERMITTED PURSUANT
TO SECTION 6.02 OF THE CREDIT AGREEMENT, AND MAY PAY FOR THE MAINTENANCE AND
PRESERVATION OF THE ARTICLE 9 COLLATERAL TO THE EXTENT ANY GRANTOR FAILS TO DO
SO AS REQUIRED BY THE CREDIT AGREEMENT OR THIS AGREEMENT, AND EACH GRANTOR
JOINTLY AND SEVERALLY AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT ON DEMAND FOR
ANY PAYMENT MADE OR ANY EXPENSE INCURRED BY THE ADMINISTRATIVE AGENT PURSUANT TO
THE FOREGOING AUTHORIZATION, PROVIDED THAT NOTHING IN THIS PARAGRAPH SHALL BE
INTERPRETED AS EXCUSING ANY GRANTOR FROM THE PERFORMANCE OF, OR IMPOSING ANY
OBLIGATION ON THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY TO CURE OR PERFORM,
ANY COVENANTS OR OTHER PROMISES OF ANY GRANTOR WITH RESPECT TO TAXES,
ASSESSMENTS, CHARGES, FEES, LIENS, SECURITY INTERESTS OR OTHER ENCUMBRANCES AND
MAINTENANCE AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.


 


(G)  IF AT ANY TIME ANY GRANTOR SHALL TAKE A SECURITY INTEREST IN ANY PROPERTY
OF AN ACCOUNT DEBTOR OR ANY OTHER PERSON WITH A FAIR MARKET VALUE IN EXCESS OF
$100,000 TO SECURE PAYMENT AND PERFORMANCE OF AN ACCOUNT, SUCH GRANTOR SHALL
PROMPTLY ASSIGN SUCH SECURITY INTEREST TO THE ADMINISTRATIVE AGENT.  SUCH
ASSIGNMENT NEED NOT BE FILED OF PUBLIC RECORD UNLESS NECESSARY TO CONTINUE THE
PERFECTED STATUS OF THE SECURITY INTEREST AGAINST CREDITORS OF AND TRANSFEREES
FROM THE ACCOUNT DEBTOR OR OTHER PERSON GRANTING THE SECURITY INTEREST.


 


(H)  EACH GRANTOR SHALL REMAIN LIABLE TO OBSERVE AND PERFORM ALL THE CONDITIONS
AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT UNDER EACH CONTRACT,
AGREEMENT OR INSTRUMENT RELATING TO THE ARTICLE 9 COLLATERAL, ALL IN ACCORDANCE
WITH THE


 


17

--------------------------------------------------------------------------------



 


TERMS AND CONDITIONS THEREOF, AND EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO
INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES
FROM AND AGAINST ANY AND ALL LIABILITY FOR SUCH PERFORMANCE.


 


(I)  NONE OF THE GRANTORS SHALL MAKE OR PERMIT TO BE MADE AN ASSIGNMENT, PLEDGE
OR HYPOTHECATION OF THE ARTICLE 9 COLLATERAL OR SHALL GRANT ANY OTHER LIEN IN
RESPECT OF THE ARTICLE 9 COLLATERAL, EXCEPT AS PERMITTED BY THE CREDIT
AGREEMENT.  NONE OF THE GRANTORS SHALL MAKE OR PERMIT TO BE MADE ANY TRANSFER OF
THE ARTICLE 9 COLLATERAL AND EACH GRANTOR SHALL REMAIN AT ALL TIMES IN
POSSESSION OF THE ARTICLE 9 COLLATERAL OWNED BY IT (OTHER THAN INVENTORY IN
TRANSIT, INVENTORY THAT IS BEING PROCESSED OR USED AS A SAMPLE OFFSITE,
INVENTORY THAT IS THE SUBJECT OF A CONSIGNMENT, ARTICLE 9 COLLATERAL IN
POSSESSION OF THE ADMINISTRATIVE AGENT, OFFICE AND TELECOMMUNICATIONS EQUIPMENT
LOANED TO EMPLOYEES AND, FOR SO LONG AS SUCH ARTICLE 9 COLLATERAL REMAINS
DEPOSITED IN SUCH ACCOUNTS, ARTICLE 9 COLLATERAL DEPOSITED IN THE ACCOUNTS
LISTED ON SCHEDULE V HERETO), EXCEPT THAT UNLESS AND UNTIL THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE GRANTORS THAT AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING AND THAT DURING THE CONTINUANCE THEREOF THE GRANTORS SHALL NOT
SELL, CONVEY, LEASE, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY ARTICLE 9
COLLATERAL, THE GRANTORS MAY USE, TRANSFER AND DISPOSE OF THE ARTICLE 9
COLLATERAL IN ANY LAWFUL MANNER NOT INCONSISTENT WITH THE PROVISIONS OF THIS
AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


(J)  EACH GRANTOR IRREVOCABLY MAKES, CONSTITUTES AND APPOINTS THE ADMINISTRATIVE
AGENT (AND ALL OFFICERS, EMPLOYEES OR AGENTS DESIGNATED BY THE ADMINISTRATIVE
AGENT) AS SUCH GRANTOR’S TRUE AND LAWFUL AGENT (AND ATTORNEY-IN-FACT) FOR THE
PURPOSE, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
OF MAKING, SETTLING AND ADJUSTING CLAIMS IN RESPECT OF ARTICLE 9 COLLATERAL
UNDER POLICIES OF INSURANCE, ENDORSING THE NAME OF SUCH GRANTOR ON ANY CHECK,
DRAFT, INSTRUMENT OR OTHER ITEM OF PAYMENT FOR THE PROCEEDS OF SUCH POLICIES OF
INSURANCE AND FOR MAKING ALL DETERMINATIONS AND DECISIONS WITH RESPECT THERETO. 
IN THE EVENT THAT ANY GRANTOR AT ANY TIME OR TIMES SHALL FAIL TO OBTAIN OR
MAINTAIN ANY OF THE POLICIES OF INSURANCE REQUIRED UNDER THE CREDIT AGREEMENT OR
TO PAY ANY PREMIUM IN WHOLE OR PART RELATING THERETO, THE ADMINISTRATIVE AGENT
MAY, WITHOUT WAIVING OR RELEASING ANY OBLIGATION OR LIABILITY OF THE GRANTORS
HEREUNDER OR ANY EVENT OF DEFAULT, IN ITS SOLE DISCRETION, OBTAIN AND MAINTAIN
SUCH POLICIES OF INSURANCE AND PAY SUCH PREMIUM AND TAKE ANY OTHER ACTIONS WITH
RESPECT THERETO AS THE ADMINISTRATIVE AGENT DEEMS ADVISABLE.  ALL SUMS DISBURSED
BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THIS PARAGRAPH, INCLUDING
REASONABLE ATTORNEYS’ FEES, COURT COSTS, EXPENSES AND OTHER CHARGES RELATING
THERETO, SHALL BE PAYABLE, UPON DEMAND, BY THE GRANTORS TO THE ADMINISTRATIVE
AGENT AND SHALL BE ADDITIONAL OBLIGATIONS SECURED HEREBY.


 


(K)  NO GRANTOR WILL MAKE OR AGREE TO MAKE ANY DISCOUNT, CREDIT, REBATE OR OTHER
REDUCTION IN THE ORIGINAL AMOUNT OWING ON A RECEIVABLE OR ACCEPT IN SATISFACTION
OF A RECEIVABLE LESS THAN THE ORIGINAL AMOUNT THEREOF, EXCEPT THAT, PRIOR TO THE
OCCURRENCE OF AN EVENT OF DEFAULT, ANY GRANTOR MAY REDUCE THE AMOUNT OF ACCOUNTS
ARISING FROM THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS.  EXCEPT
AS OTHERWISE PROVIDED IN THIS AGREEMENT, EACH GRANTOR WILL COLLECT AND ENFORCE,
AT SUCH GRANTOR’S SOLE EXPENSE, ALL AMOUNTS DUE OR HEREAFTER DUE TO SUCH GRANTOR
UNDER THE RECEIVABLES TO THE EXTENT SUCH


 


18

--------------------------------------------------------------------------------



 


COLLECTION OR ENFORCEMENT IS COMMERCIALLY WARRANTED.  EACH GRANTOR WILL DELIVER
TO THE ADMINISTRATIVE AGENT IMMEDIATELY UPON ITS REQUEST AFTER THE OCCURRENCE
AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT DUPLICATE INVOICES WITH
RESPECT TO EACH OF ITS ACCOUNTS BEARING SUCH LANGUAGE OF ASSIGNMENT AS THE
ADMINISTRATIVE AGENT SHALL SPECIFY.  EACH GRANTOR SHALL SEND THE ADMINISTRATIVE
AGENT A COPY OF ANY CREDIT MEMORANDUM IN EXCESS OF $100,000 AS SOON AS ISSUED,
AND THE PARENT BORROWER SHALL PROMPTLY REPORT EACH CREDIT MEMORANDUM AND EACH OF
THE FACTS REQUIRED TO BE DISCLOSED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH THIS CLAUSE (K) ON THE BORROWING BASE CERTIFICATES SUBMITTED BY IT.


 


(L)  IN THE EVENT ANY ACCOUNT DEBTOR RETURNS INVENTORY TO ANY GRANTOR WHEN AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, SUCH GRANTOR, UPON THE REQUEST
OF THE ADMINISTRATIVE AGENT, SHALL (I) HOLD THE RETURNED INVENTORY IN TRUST FOR
THE ADMINISTRATIVE AGENT, (II) SEGREGATE ALL RETURNED INVENTORY FROM ALL ITS
OTHER PROPERTY, (III) DISPOSE OF THE RETURNED INVENTORY SOLELY ACCORDING TO THE
ADMINISTRATIVE AGENT’S WRITTEN INSTRUCTIONS AND (IV) NOT ISSUE ANY CREDITS OR
ALLOWANCES WITH RESPECT THERETO WITHOUT THE ADMINISTRATIVE AGENT’S PRIOR WRITTEN
CONSENT.


 


SECTION 3.04.  OTHER ACTIONS.  IN ORDER TO FURTHER ENSURE THE ATTACHMENT,
PERFECTION AND PRIORITY OF, AND THE ABILITY OF THE ADMINISTRATIVE AGENT TO
ENFORCE, THE SECURITY INTEREST, EACH GRANTOR AGREES, IN EACH CASE AT SUCH
GRANTOR’S OWN EXPENSE, TO TAKE THE FOLLOWING ACTIONS WITH RESPECT TO THE
FOLLOWING ARTICLE 9 COLLATERAL:


 

(A) INSTRUMENTS.  IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY
INSTRUMENT (OTHER THAN ITEMS DEPOSITED FOR COLLECTION) EVIDENCING AN AMOUNT IN
EXCESS OF $100,000, SUCH GRANTOR SHALL FORTHWITH ENDORSE, ASSIGN AND DELIVER THE
SAME TO THE ADMINISTRATIVE AGENT, ACCOMPANIED BY SUCH INSTRUMENTS OF TRANSFER OR
ASSIGNMENT DULY EXECUTED IN BLANK AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME REASONABLY REQUEST.

 

(B) DEPOSIT ACCOUNTS.  SCHEDULE V IDENTIFIES EACH DEPOSIT ACCOUNT OF EACH
GRANTOR AS OF THE RESTATEMENT EFFECTIVE DATE.  FOR EACH DEPOSIT ACCOUNT THAT ANY
GRANTOR AT ANY TIME OPENS OR MAINTAINS, THE APPLICABLE GRANTOR SHALL PROVIDE TO
THE ADMINISTRATIVE AGENT A DEPOSIT ACCOUNT CONTROL AGREEMENT DULY EXECUTED ON
BEHALF OF EACH FINANCIAL INSTITUTION HOLDING A DEPOSIT ACCOUNT OF SUCH GRANTOR
AS SET FORTH IN SECTION 3.06, (X) IN THE CASE OF EACH DEPOSIT ACCOUNT SET FORTH
ON SCHEDULE V, ON OR PRIOR TO THE DATE THAT IS 30 DAYS AFTER THE RESTATEMENT
EFFECTIVE DATE (OR SUCH LATER DATE AS IS ACCEPTABLE TO THE ADMINISTRATIVE AGENT
IN ITS SOLE DISCRETION; IT BEING UNDERSTOOD AND AGREED THAT ANY DEPOSIT ACCOUNT
CONTROL AGREEMENT IN EFFECT IMMEDIATELY PRIOR TO THE RESTATEMENT EFFECTIVE DATE
FOR ANY SUCH DEPOSIT ACCOUNT SHALL SATISFY THE REQUIREMENTS OF THIS CLAUSE
(X) IN RESPECT OF SUCH DEPOSIT ACCOUNT), AND (Y) IN THE CASE OF EACH DEPOSIT
ACCOUNT OPENED AFTER THE RESTATEMENT EFFECTIVE DATE, ON THE DATE SUCH DEPOSIT
ACCOUNT IS OPENED, PROVIDED THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, DEFER DELIVERY OF ANY SUCH DEPOSIT ACCOUNT CONTROL AGREEMENT
REQUIRED TO BE DELIVERED HEREUNDER, ESTABLISH A RESERVE WITH RESPECT TO ANY
DEPOSIT ACCOUNT FOR WHICH THE ADMINISTRATIVE AGENT HAS NOT RECEIVED SUCH DEPOSIT
ACCOUNT CONTROL AGREEMENT

 

19

--------------------------------------------------------------------------------


 

OR REQUIRE ANY GRANTOR TO OPEN AND MAINTAIN A NEW DEPOSIT ACCOUNT WITH A
FINANCIAL INSTITUTION SUBJECT TO A DEPOSIT ACCOUNT CONTROL AGREEMENT.  THE
PROVISIONS OF THIS CLAUSE (B) WILL NOT APPLY TO (I) ANY DEPOSIT ACCOUNT FOR
WHICH ANY GRANTOR, THE DEPOSITARY BANK AND THE ADMINISTRATIVE AGENT HAVE ENTERED
INTO A CASH COLLATERAL AGREEMENT SPECIALLY NEGOTIATED AMONG SUCH GRANTOR, THE
DEPOSITARY BANK AND THE ADMINISTRATIVE AGENT FOR THE SPECIFIC PURPOSE SET FORTH
THEREIN, (II) ANY DEPOSIT ACCOUNT FOR WHICH THE ADMINISTRATIVE AGENT IS THE
DEPOSITARY AND (III) ANY DEPOSIT ACCOUNT SPECIFICALLY AND EXCLUSIVELY USED FOR
PAYROLL, PAYROLL TAXES OR OTHER EMPLOYEE WAGE OR BENEFIT PAYMENTS TO OR FOR THE
BENEFIT OF THE APPLICABLE GRANTOR’S EMPLOYEES.

 

(C) INVESTMENT PROPERTY.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN ARTICLE II,
IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY CERTIFICATED SECURITIES
WITH A VALUE IN EXCESS OF $100,000, SUCH GRANTOR SHALL FORTHWITH ENDORSE, ASSIGN
AND DELIVER THE SAME TO THE ADMINISTRATIVE AGENT, ACCOMPANIED BY SUCH
INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME SPECIFY.  IF ANY SECURITIES NOW OR
HEREAFTER ACQUIRED BY ANY GRANTOR ARE UNCERTIFICATED AND ARE ISSUED TO SUCH
GRANTOR OR ITS NOMINEE DIRECTLY BY THE ISSUER THEREOF, SUCH GRANTOR SHALL
IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT THEREOF AND, AT THE ADMINISTRATIVE
AGENT’S REASONABLE REQUEST AND OPTION, PURSUANT TO AN AGREEMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, EITHER (I) CAUSE
THE ISSUER TO AGREE TO COMPLY WITH INSTRUCTIONS FROM THE ADMINISTRATIVE AGENT AS
TO SUCH SECURITIES, WITHOUT FURTHER CONSENT OF ANY GRANTOR OR SUCH NOMINEE, OR
(II) ARRANGE FOR THE ADMINISTRATIVE AGENT TO BECOME THE REGISTERED OWNER OF THE
SECURITIES OR (III) TAKE APPROPRIATE STEPS UNDER APPLICABLE FOREIGN LAW TO
EFFECTUATE PERFECTION.  OTHER THAN INVESTMENT PROPERTY HELD BY ANY GRANTOR OR
ITS NOMINEE THROUGH A SECURITIES INTERMEDIARY OR COMMODITIES INTERMEDIARY THAT
IS SUBJECT TO A LIEN DESCRIBED IN CLAUSE (D) OF THE DEFINITION OF THE TERM
“PERMITTED ENCUMBRANCES” IN THE CREDIT AGREEMENT OR IN CONNECTION WITH ANY
HEDGING AGREEMENT PERMITTED UNDER THE CREDIT AGREEMENT, IF ANY SECURITIES WITH A
VALUE IN EXCESS OF $100,000, WHETHER CERTIFICATED OR UNCERTIFICATED, OR OTHER
INVESTMENT PROPERTY NOW OR HEREAFTER ACQUIRED BY ANY GRANTOR ARE HELD BY SUCH
GRANTOR OR ITS NOMINEE THROUGH A SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY, SUCH GRANTOR SHALL IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT
THEREOF AND, AT THE ADMINISTRATIVE AGENT’S REQUEST AND OPTION, PURSUANT TO AN
AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, EITHER (I) CAUSE SUCH SECURITIES INTERMEDIARY OR (AS THE CASE MAY BE)
COMMODITY INTERMEDIARY TO AGREE TO COMPLY WITH ENTITLEMENT ORDERS OR OTHER
INSTRUCTIONS FROM THE ADMINISTRATIVE AGENT TO SUCH SECURITIES INTERMEDIARY AS TO
SUCH SECURITY ENTITLEMENTS, OR (AS THE CASE MAY BE) TO APPLY ANY VALUE
DISTRIBUTED ON ACCOUNT OF ANY COMMODITY CONTRACT AS DIRECTED BY THE
ADMINISTRATIVE AGENT TO SUCH COMMODITY INTERMEDIARY, IN EACH CASE WITHOUT
FURTHER CONSENT OF ANY GRANTOR OR SUCH NOMINEE, OR (II) IN THE CASE OF FINANCIAL
ASSETS OR OTHER INVESTMENT PROPERTY HELD THROUGH A SECURITIES INTERMEDIARY,
ARRANGE FOR THE ADMINISTRATIVE AGENT TO BECOME THE ENTITLEMENT HOLDER WITH
RESPECT TO SUCH INVESTMENT PROPERTY, WITH THE GRANTOR BEING PERMITTED, ONLY WITH
THE CONSENT OF THE ADMINISTRATIVE AGENT, TO

 

20

--------------------------------------------------------------------------------


 

EXERCISE RIGHTS TO WITHDRAW OR OTHERWISE DEAL WITH SUCH INVESTMENT PROPERTY. 
THE ADMINISTRATIVE AGENT AGREES WITH EACH OF THE GRANTORS THAT THE
ADMINISTRATIVE AGENT SHALL NOT GIVE ANY SUCH ENTITLEMENT ORDERS OR INSTRUCTIONS
OR DIRECTIONS TO ANY SUCH ISSUER, SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY, AND SHALL NOT WITHHOLD ITS CONSENT TO THE EXERCISE OF ANY
WITHDRAWAL OR DEALING RIGHTS BY ANY GRANTOR, UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, OR, AFTER GIVING EFFECT TO ANY SUCH INVESTMENT AND
WITHDRAWAL RIGHTS WOULD OCCUR.  THE PROVISIONS OF THIS PARAGRAPH SHALL NOT APPLY
TO ANY FINANCIAL ASSETS CREDITED TO A SECURITIES ACCOUNT FOR WHICH THE
ADMINISTRATIVE AGENT IS THE SECURITIES INTERMEDIARY.

 

(d) Electronic Chattel Paper and Transferable Records.  If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction evidencing an amount in excess of $100,000, such Grantor shall
promptly notify the Administrative Agent thereof and, at the request of the
Administrative Agent, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control under New York
UCC Section 9-105 of such electronic chattel paper or control under Section 201
of the Federal Electronic Signatures in Global and National Commerce Act or, as
the case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.  The Administrative
Agent agrees with such Grantor that the Administrative Agent will arrange,
pursuant to procedures reasonably satisfactory to the Administrative Agent and
so long as such procedures will not result in the Administrative Agent’s loss of
control, for the Grantor to make alterations to the electronic chattel paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow alterations without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such electronic chattel paper or
transferable record.

 

(E) LETTER-OF-CREDIT RIGHTS.  IF ANY GRANTOR IS AT ANY TIME A BENEFICIARY UNDER
A LETTER OF CREDIT WITH A FACE AMOUNT IN EXCESS OF $100,000, NOW OR HEREAFTER
ISSUED IN FAVOR OF SUCH GRANTOR, SUCH GRANTOR SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT THEREOF AND, AT THE REQUEST AND OPTION OF THE
ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL, PURSUANT TO AN AGREEMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, EITHER
(I) ARRANGE FOR THE ISSUER AND ANY CONFIRMER OF SUCH LETTER OF CREDIT TO CONSENT
TO AN ASSIGNMENT TO THE ADMINISTRATIVE AGENT OF THE PROCEEDS OF ANY DRAWING
UNDER THE LETTER OF CREDIT OR (II) ARRANGE FOR THE ADMINISTRATIVE AGENT TO
BECOME THE TRANSFEREE BENEFICIARY OF THE LETTER OF CREDIT, WITH THE
ADMINISTRATIVE AGENT AGREEING, IN EACH CASE, THAT THE PROCEEDS OF ANY DRAWING
UNDER THE LETTER OF CREDIT ARE TO BE PAID TO THE APPLICABLE GRANTOR UNLESS AN
EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING.

 

21

--------------------------------------------------------------------------------


 

(F) COMMERCIAL TORT CLAIMS.  IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE
(I) A FILED COMMERCIAL TORT CLAIM, OR (II) TO THE KNOWLEDGE OF ANY RESPONSIBLE
OFFICER, AN UNFILED COMMERCIAL TORT CLAIM, IN EACH CASE IN AN AMOUNT REASONABLY
ESTIMATED TO EXCEED $500,000, THE GRANTOR SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT THEREOF IN A WRITING SIGNED BY SUCH GRANTOR INCLUDING A
SUMMARY DESCRIPTION OF SUCH CLAIM AND GRANT TO THE ADMINISTRATIVE AGENT IN SUCH
WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON THE
TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(G) COLLATERAL ACCESS AGREEMENTS.  EACH GRANTOR SHALL USE OR SHALL HAVE USED
PRIOR TO THE DATE HEREOF COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A COLLATERAL
ACCESS AGREEMENT FROM THE LESSOR OF EACH LEASED PROPERTY, MORTGAGEE OF EACH
OWNED PROPERTY OR BAILEE OR CONSIGNEE WITH RESPECT TO EACH WAREHOUSE, PROCESSOR
AND CONVERTER FACILITY AND ANY OTHER LOCATION WHERE COLLATERAL IS STORED OR
LOCATED, WHICH AGREEMENT SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE
TO THE ADMINISTRATIVE AGENT.

 

(H) FEDERAL, STATE OR MUNICIPAL CLAIMS.  EACH GRANTOR SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT OF ANY COLLATERAL WHICH CONSTITUTES A CLAIM IN EXCESS OF
$100,000 AGAINST THE UNITED STATES GOVERNMENT OR ANY STATE OR LOCAL GOVERNMENT
OR ANY INSTRUMENTALITY OR AGENCY THEREOF, THE ASSIGNMENT OF WHICH CLAIM IS
RESTRICTED BY U.S. FEDERAL, STATE OR MUNICIPAL LAW.

 


SECTION 3.05.  COVENANTS REGARDING PATENT, TRADEMARK AND COPYRIGHT COLLATERAL. 
(A)  EACH GRANTOR AGREES THAT IT (I) WILL NOT DO ANY ACT OR OMIT TO DO ANY ACT
(AND WILL EXERCISE COMMERCIALLY REASONABLE EFFORTS TO PREVENT ITS LICENSEES FROM
DOING ANY ACT OR OMITTING TO DO ANY ACT), WHEREBY ANY PATENT THAT IS MATERIAL TO
THE CONDUCT OF SUCH GRANTOR’S BUSINESS MAY BECOME INVALIDATED OR DEDICATED TO
THE PUBLIC, AND (II) SHALL CONTINUE TO MARK ANY PRODUCTS COVERED BY A PATENT
WITH THE RELEVANT PATENT NUMBER AS NECESSARY AND SUFFICIENT TO ESTABLISH AND
PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE PATENT LAWS.


 


(B)  EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR ITS SUBLICENSEES)
WILL, FOR EACH TRADEMARK MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S BUSINESS,
(I) MAINTAIN SUCH TRADEMARK IN FULL FORCE FREE FROM ANY CLAIM OF ABANDONMENT OR
INVALIDITY FOR NON-USE, (II) MAINTAIN THE QUALITY OF PRODUCTS AND SERVICES
OFFERED UNDER SUCH TRADEMARK, (III) DISPLAY SUCH TRADEMARK WITH NOTICE OF
FEDERAL OR FOREIGN REGISTRATION TO THE EXTENT NECESSARY AND SUFFICIENT TO
ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE LAW AND (IV) NOT
KNOWINGLY USE OR KNOWINGLY PERMIT THE USE OF SUCH TRADEMARK IN VIOLATION OF ANY
THIRD PARTY RIGHTS.


 


(C)  EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR SUBLICENSEES) WILL,
FOR EACH WORK COVERED BY A MATERIAL COPYRIGHT, CONTINUE TO PUBLISH, REPRODUCE,
DISPLAY, ADOPT AND DISTRIBUTE THE WORK WITH APPROPRIATE COPYRIGHT NOTICE AS
NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER
APPLICABLE COPYRIGHT LAWS.


 


22

--------------------------------------------------------------------------------



 


(D)  EACH GRANTOR SHALL NOTIFY THE ADMINISTRATIVE AGENT PROMPTLY IF IT KNOWS
THAT ANY PATENT, TRADEMARK OR COPYRIGHT MATERIAL TO THE CONDUCT OF ITS BUSINESS
MAY BECOME ABANDONED, LOST OR DEDICATED TO THE PUBLIC, OR OF ANY MATERIALLY
ADVERSE DETERMINATION OR MATERIAL DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR
ANY SUCH DETERMINATION OR MATERIAL DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR ANY COURT
OR SIMILAR OFFICE OF ANY COUNTRY) REGARDING SUCH GRANTOR’S OWNERSHIP OF ANY SUCH
PATENT, TRADEMARK OR COPYRIGHT, ITS RIGHT TO REGISTER THE SAME, OR ITS RIGHT TO
KEEP AND MAINTAIN THE SAME.


 


(E)  IN NO EVENT SHALL ANY GRANTOR, EITHER ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN APPLICATION FOR ANY PATENT, TRADEMARK OR
COPYRIGHT (OR FOR THE REGISTRATION OF ANY TRADEMARK OR COPYRIGHT) WITH THE
UNITED STATES PATENT AND TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR ANY
OFFICE OR AGENCY IN ANY POLITICAL SUBDIVISION OF THE UNITED STATES OR IN ANY
OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, UNLESS IT PROMPTLY INFORMS
THE ADMINISTRATIVE AGENT, PROVIDES TO THE ADMINISTRATIVE AGENT A REVISED
SCHEDULE III TO SUPPLEMENT THIS AGREEMENT AND, UPON REQUEST OF THE
ADMINISTRATIVE AGENT, EXECUTES AND DELIVERS ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS AND PAPERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO
EVIDENCE THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN SUCH PATENT, TRADEMARK
OR COPYRIGHT, AND EACH GRANTOR HEREBY APPOINTS THE ADMINISTRATIVE AGENT AS ITS
ATTORNEY-IN-FACT TO EXECUTE AND FILE SUCH WRITINGS FOR THE FOREGOING PURPOSES,
ALL ACTS OF SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED; SUCH POWER, BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE.


 


(F)  EACH GRANTOR WILL TAKE ALL NECESSARY STEPS THAT ARE CONSISTENT WITH THE
PRACTICE IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE,
UNITED STATES COPYRIGHT OFFICE OR ANY OFFICE OR AGENCY IN ANY POLITICAL
SUBDIVISION OF THE UNITED STATES OR IN ANY OTHER COUNTRY OR ANY POLITICAL
SUBDIVISION THEREOF, TO MAINTAIN AND PURSUE EACH MATERIAL APPLICATION RELATING
TO THE PATENTS, TRADEMARKS AND/OR COPYRIGHTS (AND TO OBTAIN THE RELEVANT GRANT
OR REGISTRATION) AND TO MAINTAIN EACH ISSUED PATENT AND EACH REGISTRATION OF THE
TRADEMARKS AND COPYRIGHTS THAT IS MATERIAL TO THE CONDUCT OF ANY GRANTOR’S
BUSINESS, INCLUDING TIMELY FILINGS OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF
USE, AFFIDAVITS OF INCONTESTABILITY AND PAYMENT OF MAINTENANCE FEES, AND, IF
CONSISTENT WITH GOOD BUSINESS JUDGMENT, TO INITIATE OPPOSITION, INTERFERENCE AND
CANCELATION PROCEEDINGS AGAINST THIRD PARTIES.


 


(G)  IN THE EVENT THAT ANY GRANTOR BECOMES AWARE THAT ANY ARTICLE 9 COLLATERAL
CONSISTING OF A PATENT, TRADEMARK OR COPYRIGHT MATERIAL TO THE CONDUCT OF ANY
GRANTOR’S BUSINESS HAS BEEN OR IS ABOUT TO BE INFRINGED, MISAPPROPRIATED OR
DILUTED BY A THIRD PARTY IN ANY MATERIAL RESPECT, SUCH GRANTOR PROMPTLY SHALL
NOTIFY THE ADMINISTRATIVE AGENT AND SHALL, IF CONSISTENT WITH GOOD BUSINESS
JUDGMENT, PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION OR DILUTION AND TO
RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION,
AND TAKE SUCH OTHER ACTIONS AS ARE APPROPRIATE UNDER THE CIRCUMSTANCES TO
PROTECT SUCH ARTICLE 9 COLLATERAL.


 


(H)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH
GRANTOR SHALL USE ITS BEST EFFORTS TO OBTAIN ALL REQUISITE CONSENTS OR APPROVALS


 


23

--------------------------------------------------------------------------------



 


BY THE LICENSOR OF EACH COPYRIGHT LICENSE, PATENT LICENSE OR TRADEMARK LICENSE
TO EFFECT THE ASSIGNMENT OF ALL SUCH GRANTOR’S RIGHT, TITLE AND INTEREST
THEREUNDER TO THE ADMINISTRATIVE AGENT OR ITS DESIGNEE.


 


SECTION 3.06.  DEPOSIT ACCOUNTS AND RECEIVABLES ACCOUNTS.


 


(A)  COLLECTION OF RECEIVABLES.  (I) ON OR BEFORE THE RESTATEMENT EFFECTIVE
DATE, EACH GRANTOR SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A
RECEIVABLES ACCOUNT CONTROL AGREEMENT FOR EACH DEPOSIT ACCOUNT IT MAINTAINS INTO
WHICH ALL CASH, CHECKS OR OTHER SIMILAR PAYMENTS RELATING TO OR CONSTITUTING
PAYMENTS MADE IN RESPECT OF RECEIVABLES AND INVENTORY WILL BE DEPOSITED (EACH, A
“RECEIVABLES ACCOUNT”), WHICH RECEIVABLES ACCOUNTS ARE IDENTIFIED AS SUCH ON
SCHEDULE V (IT BEING UNDERSTOOD AND AGREED THAT ANY RECEIVABLES ACCOUNT CONTROL
AGREEMENT IN EFFECT IMMEDIATELY PRIOR TO THE RESTATEMENT EFFECTIVE DATE FOR ANY
SUCH RECEIVABLES ACCOUNT SHALL SATISFY THE REQUIREMENTS OF THIS PARAGRAPH (I) IN
RESPECT OF SUCH RECEIVABLES ACCOUNT).  AFTER THE RESTATEMENT EFFECTIVE DATE,
EACH GRANTOR WILL COMPLY WITH THE TERMS OF CLAUSE (B) OF THIS SECTION.


 

(II) EACH GRANTOR SHALL DIRECT ALL OF ITS ACCOUNT DEBTORS TO FORWARD PAYMENTS
DIRECTLY TO RECEIVABLES ACCOUNTS SUBJECT TO RECEIVABLES ACCOUNT CONTROL
AGREEMENTS.  IF ANY GRANTOR SHOULD REFUSE OR NEGLECT TO NOTIFY ANY ACCOUNT
DEBTOR TO FORWARD PAYMENTS DIRECTLY TO A RECEIVABLES ACCOUNT SUBJECT TO A
RECEIVABLES ACCOUNT CONTROL AGREEMENT AFTER NOTICE FROM THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO MAKE SUCH NOTIFICATION
DIRECTLY TO SUCH ACCOUNT DEBTOR.  IF NOTWITHSTANDING THE FOREGOING INSTRUCTIONS,
ANY GRANTOR RECEIVES ANY PROCEEDS OF ANY RECEIVABLES OR INVENTORY, SUCH GRANTOR
SHALL RECEIVE SUCH PAYMENTS AS THE ADMINISTRATIVE AGENT’S TRUSTEE, AND SHALL
IMMEDIATELY DEPOSIT ALL CASH, CHECKS OR OTHER SIMILAR PAYMENTS RELATED TO OR
CONSTITUTING PAYMENTS MADE IN RESPECT OF RECEIVABLES RECEIVED BY IT TO A
RECEIVABLES ACCOUNT.

 


(B)  NEW RECEIVABLES ACCOUNTS AND DEPOSIT ACCOUNTS.  BEFORE ANY GRANTOR OPENS OR
REPLACES ANY RECEIVABLES ACCOUNT OR ANY OTHER DEPOSIT ACCOUNT, SUCH GRANTOR
SHALL (I) OBTAIN THE ADMINISTRATIVE AGENT’S CONSENT IN WRITING TO THE OPENING OF
SUCH DEPOSIT ACCOUNT OR RECEIVABLES ACCOUNT AND (II) CAUSE EACH BANK OR
FINANCIAL INSTITUTION IN WHICH IT SEEKS TO OPEN (A) A DEPOSIT ACCOUNT TO ENTER
INTO A DEPOSIT ACCOUNT CONTROL AGREEMENT WITH THE ADMINISTRATIVE AGENT IN ORDER
TO GIVE THE ADMINISTRATIVE AGENT CONTROL OF SUCH DEPOSIT ACCOUNT OR (B) A
RECEIVABLES ACCOUNT TO ENTER INTO A RECEIVABLES ACCOUNT AGREEMENT WITH THE
ADMINISTRATIVE AGENT IN ORDER TO GIVE THE ADMINISTRATIVE AGENT CONTROL OF THE
RECEIVABLES ACCOUNT.  IN THE CASE OF DEPOSIT ACCOUNTS OR RECEIVABLES ACCOUNTS
MAINTAINED WITH LENDERS, THE TERMS OF SUCH LETTER SHALL BE SUBJECT TO THE
PROVISIONS OF THE CREDIT AGREEMENT REGARDING SET-OFFS.


 


(C)  ACTIVATION PERIODS.  PURSUANT TO EACH RECEIVABLES ACCOUNT CONTROL
AGREEMENT, ALL AMOUNTS DEPOSITED IN EACH RECEIVABLES ACCOUNT SHALL BE IN THE
CONTROL OF THE ADMINISTRATIVE AGENT.  THE APPLICABLE GRANTOR MAY OPERATE AND
TRANSACT BUSINESS THROUGH ITS RECEIVABLES ACCOUNT IN ITS NORMAL FASHION,
INCLUDING MAKING WITHDRAWALS,


 


24

--------------------------------------------------------------------------------



 


PROVIDED THAT (I) IF, AT ANY TIME, AVAILABILITY FALLS BELOW $20,000,000, THE
ADMINISTRATIVE AGENT SHALL (A) SEND A NOTICE (THE “FIRST ACTIVATION PERIOD
NOTICE”) TO EACH BANK WHERE ANY GRANTOR MAINTAINS A RECEIVABLES ACCOUNT (EACH, A
“RECEIVABLES ACCOUNT BANK”) THAT COMMENCES A PERIOD (THE “FIRST ACTIVATION
PERIOD”) DURING WHICH THE APPLICABLE RECEIVABLES ACCOUNT BANK SHALL CEASE
COMPLYING WITH ANY INSTRUCTIONS ORIGINATED BY THE APPLICABLE GRANTOR AND SHALL
COMPLY WITH INSTRUCTIONS ORIGINATED BY THE ADMINISTRATIVE AGENT DIRECTING
DISPOSITION OF FUNDS, WITHOUT FURTHER CONSENT OF THE APPLICABLE BORROWER AND
(B) APPLY (AND ALLOCATE) THE FUNDS IN EACH RECEIVABLES ACCOUNT PURSUANT TO
SECTION 2.10(B) OF THE CREDIT AGREEMENT, (II) IF, DURING THE FIRST ACTIVATION
PERIOD, AVAILABILITY EXCEEDS $35,000,000 FOR A PERIOD OF 60 CONSECUTIVE DAYS,
THE ADMINISTRATIVE AGENT SHALL SEND A NOTICE TO EACH RECEIVABLES ACCOUNT BANK
(THE “TERMINATION NOTICE”) THAT TERMINATES THE FIRST ACTIVATION PERIOD AND
COMMENCES A PERIOD (THE “TERMINATION PERIOD”) IN WHICH THE PARENT BORROWER MAY
TRANSACT BUSINESS THROUGH EACH RECEIVABLES ACCOUNT IN ITS NORMAL FASHION,
INCLUDING MAKING WITHDRAWALS FROM EACH RECEIVABLES ACCOUNT, AND (III) IF, AT ANY
POINT DURING THE TERMINATION PERIOD, AVAILABILITY FALLS BELOW $20,000,000, THE
ADMINISTRATIVE AGENT SHALL SEND A NOTICE TO EACH RECEIVABLES ACCOUNT BANK (THE
“SECOND ACTIVATION PERIOD NOTICE”) THAT THE APPLICABLE RECEIVABLES ACCOUNT BANK
SHALL CEASE COMPLYING WITH ANY INSTRUCTIONS ORIGINATED BY THE APPLICABLE GRANTOR
AND SHALL COMPLY WITH INSTRUCTIONS ORIGINATED BY THE ADMINISTRATIVE AGENT
DIRECTING DISPOSITION OF FUNDS, WITHOUT FURTHER CONSENT OF THE APPLICABLE
BORROWER.


 


ARTICLE IV


 


REMEDIES


 


SECTION 4.01.  REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR AGREES TO DELIVER EACH ITEM OF
COLLATERAL TO THE ADMINISTRATIVE AGENT ON DEMAND, AND IT IS AGREED THAT THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO TAKE ANY OF OR ALL THE FOLLOWING
ACTIONS AT THE SAME OR DIFFERENT TIMES:  (A) WITH RESPECT TO ANY ARTICLE 9
COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY, ON DEMAND, TO CAUSE THE SECURITY
INTEREST TO BECOME AN ASSIGNMENT, TRANSFER AND CONVEYANCE OF ANY OF OR ALL SUCH
ARTICLE 9 COLLATERAL BY THE APPLICABLE GRANTORS TO THE ADMINISTRATIVE AGENT, OR
TO LICENSE OR SUBLICENSE, WHETHER GENERAL, SPECIAL OR OTHERWISE, AND WHETHER ON
AN EXCLUSIVE OR NONEXCLUSIVE BASIS, ANY SUCH ARTICLE 9 COLLATERAL THROUGHOUT THE
WORLD ON SUCH TERMS AND CONDITIONS AND IN SUCH MANNER AS THE ADMINISTRATIVE
AGENT SHALL DETERMINE (OTHER THAN IN VIOLATION OF ANY APPLICABLE LAWS OR
REGULATIONS OR THEN-EXISTING LICENSING ARRANGEMENTS TO THE EXTENT THAT WAIVERS
CANNOT BE OBTAINED), AND (B) WITH OR WITHOUT LEGAL PROCESS AND WITH OR WITHOUT
PRIOR NOTICE OR DEMAND FOR PERFORMANCE, TO TAKE POSSESSION OF THE ARTICLE 9
COLLATERAL AND WITHOUT LIABILITY FOR TRESPASS TO ENTER ANY PREMISES WHERE THE
ARTICLE 9 COLLATERAL MAY BE LOCATED FOR THE PURPOSE OF TAKING POSSESSION OF OR
REMOVING THE ARTICLE 9 COLLATERAL AND, GENERALLY, TO EXERCISE ANY AND ALL RIGHTS
AFFORDED TO A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE OR OTHER
APPLICABLE LAW (INCLUDING GIVING NOTICE OF SOLE CONTROL OR ANY OTHER INSTRUCTION
UNDER ANY DEPOSIT ACCOUNT CONTROL AGREEMENT, ANY RECEIVABLES ACCOUNT CONTROL
AGREEMENT OR ANY OTHER CONTROL AGREEMENT WITH ANY SECURITIES INTERMEDIARY AND
TAKE ANY ACTION THEREIN WITH RESPECT TO SUCH COLLATERAL).  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH GRANTOR AGREES THAT THE ADMINISTRATIVE


 


25

--------------------------------------------------------------------------------



 


AGENT SHALL HAVE THE RIGHT, SUBJECT TO THE MANDATORY REQUIREMENTS OF APPLICABLE
LAW, TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF THE COLLATERAL AT A
PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S BOARD OR ON ANY SECURITIES EXCHANGE,
FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY AS THE ADMINISTRATIVE AGENT SHALL
DEEM APPROPRIATE.  THE ADMINISTRATIVE AGENT SHALL BE AUTHORIZED AT ANY SUCH SALE
OF SECURITIES (IF IT DEEMS IT ADVISABLE TO DO SO) TO RESTRICT THE PROSPECTIVE
BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT AND AGREE THAT THEY ARE
PURCHASING THE COLLATERAL FOR THEIR OWN ACCOUNT FOR INVESTMENT AND NOT WITH A
VIEW TO THE DISTRIBUTION OR SALE THEREOF, AND UPON CONSUMMATION OF ANY SUCH SALE
THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO ASSIGN, TRANSFER AND DELIVER TO
THE PURCHASER OR PURCHASERS THEREOF THE COLLATERAL SO SOLD.  EACH SUCH PURCHASER
AT ANY SUCH SALE OF COLLATERAL SHALL HOLD THE PROPERTY SOLD ABSOLUTELY, FREE
FROM ANY CLAIM OR RIGHT ON THE PART OF ANY GRANTOR, AND EACH GRANTOR HEREBY
WAIVES (TO THE EXTENT PERMITTED BY LAW) ALL RIGHTS OF REDEMPTION, STAY AND
APPRAISAL WHICH SUCH GRANTOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER
ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ENACTED.


 

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral.  Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange.  Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Administrative Agent may fix and state in the notice (if any) of such sale.  At
any such sale, the Collateral, or portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Administrative Agent may (in
its sole and absolute discretion) determine.  The Administrative Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given.  The Administrative Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor.  For purposes hereof, a written

 

26

--------------------------------------------------------------------------------


 

agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full.  As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 4.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

 


SECTION 4.02.  APPLICATION OF PROCEEDS.  THE ADMINISTRATIVE AGENT SHALL APPLY
THE PROCEEDS OF ANY COLLECTION OR SALE OF COLLATERAL, INCLUDING ANY COLLATERAL
CONSISTING OF CASH, AS FOLLOWS:


 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Secured Obligations (other than the U.S.
Term Obligations) (the amounts so applied to be distributed among the Secured
Parties pro rata in accordance with the amounts of the Secured Obligations
(other than the U.S. Term Obligations) owed to them on the date of any such
distribution);

 

THIRD, to the payment in full of the U.S. Term Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the U.S. Term Obligations owed to them on the date of any such
distribution); and

 

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement and Section 9.24 of the Credit Agreement.  Upon any sale of Collateral
by the Administrative Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the Administrative Agent
or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold and such

 

27

--------------------------------------------------------------------------------


 

purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof.

 


SECTION 4.03.  GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY.  FOR THE PURPOSE
OF ENABLING THE ADMINISTRATIVE AGENT TO EXERCISE RIGHTS AND REMEDIES UNDER THIS
AGREEMENT AT SUCH TIME AS THE ADMINISTRATIVE AGENT SHALL BE LAWFULLY ENTITLED TO
EXERCISE SUCH RIGHTS AND REMEDIES, EACH GRANTOR HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT
PAYMENT OF ROYALTY OR OTHER COMPENSATION TO THE GRANTORS) TO USE, LICENSE OR
SUBLICENSE ANY OF THE ARTICLE 9 COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY
NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR, AND WHEREVER THE SAME MAY BE
LOCATED, AND INCLUDING IN SUCH LICENSE REASONABLE ACCESS TO ALL MEDIA IN WHICH
ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER SOFTWARE
AND PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF.  THE USE OF SUCH
LICENSE BY THE ADMINISTRATIVE AGENT MAY BE EXERCISED, AT THE OPTION OF THE
ADMINISTRATIVE AGENT, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT, PROVIDED THAT ANY LICENSE, SUBLICENSE OR OTHER TRANSACTION
ENTERED INTO BY THE ADMINISTRATIVE AGENT IN ACCORDANCE HEREWITH SHALL BE BINDING
UPON THE GRANTORS NOTWITHSTANDING ANY SUBSEQUENT CURE OF AN EVENT OF DEFAULT.


 


SECTION 4.04.  SECURITIES ACT.  IN VIEW OF THE POSITION OF THE GRANTORS IN
RELATION TO THE PLEDGED COLLATERAL, OR BECAUSE OF OTHER CURRENT OR FUTURE
CIRCUMSTANCES, A QUESTION MAY ARISE UNDER THE SECURITIES ACT OF 1933, AS NOW OR
HEREAFTER IN EFFECT, OR ANY SIMILAR STATUTE HEREAFTER ENACTED ANALOGOUS IN
PURPOSE OR EFFECT (SUCH ACT AND ANY SUCH SIMILAR STATUTE AS FROM TIME TO TIME IN
EFFECT BEING CALLED THE “FEDERAL SECURITIES LAWS”) WITH RESPECT TO ANY
DISPOSITION OF THE PLEDGED COLLATERAL PERMITTED HEREUNDER.  EACH GRANTOR
UNDERSTANDS THAT COMPLIANCE WITH THE FEDERAL SECURITIES LAWS MIGHT VERY STRICTLY
LIMIT THE COURSE OF CONDUCT OF THE ADMINISTRATIVE AGENT IF THE ADMINISTRATIVE
AGENT WERE TO ATTEMPT TO DISPOSE OF ALL OR ANY PART OF THE PLEDGED COLLATERAL,
AND MIGHT ALSO LIMIT THE EXTENT TO WHICH OR THE MANNER IN WHICH ANY SUBSEQUENT
TRANSFEREE OF ANY PLEDGED COLLATERAL COULD DISPOSE OF THE SAME.  SIMILARLY,
THERE MAY BE OTHER LEGAL RESTRICTIONS OR LIMITATIONS AFFECTING THE
ADMINISTRATIVE AGENT IN ANY ATTEMPT TO DISPOSE OF ALL OR PART OF THE PLEDGED
COLLATERAL UNDER APPLICABLE “BLUE SKY” OR OTHER STATE SECURITIES LAWS OR SIMILAR
LAWS ANALOGOUS IN PURPOSE OR EFFECT.  EACH GRANTOR RECOGNIZES THAT IN LIGHT OF
SUCH RESTRICTIONS AND LIMITATIONS THE ADMINISTRATIVE AGENT MAY, WITH RESPECT TO
ANY SALE OF THE PLEDGED COLLATERAL, LIMIT THE PURCHASERS TO THOSE WHO WILL
AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH PLEDGED COLLATERAL FOR THEIR OWN
ACCOUNT, FOR INVESTMENT, AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE
THEREOF.  EACH GRANTOR ACKNOWLEDGES AND AGREES THAT IN LIGHT OF SUCH
RESTRICTIONS AND LIMITATIONS, THE ADMINISTRATIVE AGENT, IN ITS SOLE AND ABSOLUTE
DISCRETION (A) MAY PROCEED TO MAKE SUCH A SALE WHETHER OR NOT A REGISTRATION
STATEMENT FOR THE PURPOSE OF REGISTERING SUCH PLEDGED COLLATERAL OR PART THEREOF
SHALL HAVE BEEN FILED UNDER THE FEDERAL SECURITIES LAWS AND (B) MAY APPROACH AND
NEGOTIATE WITH A SINGLE POTENTIAL PURCHASER TO EFFECT SUCH SALE.  EACH GRANTOR
ACKNOWLEDGES AND AGREES THAT ANY SUCH SALE MIGHT RESULT IN PRICES AND OTHER
TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE WITHOUT
SUCH RESTRICTIONS.  IN THE EVENT OF ANY SUCH SALE, THE ADMINISTRATIVE AGENT
SHALL INCUR NO RESPONSIBILITY OR LIABILITY FOR SELLING ALL OR ANY PART OF THE
PLEDGED COLLATERAL AT A PRICE THAT THE ADMINISTRATIVE AGENT, IN ITS SOLE AND
ABSOLUTE


 


28

--------------------------------------------------------------------------------



 


DISCRETION, MAY IN GOOD FAITH DEEM REASONABLE UNDER THE CIRCUMSTANCES,
NOTWITHSTANDING THE POSSIBILITY THAT A SUBSTANTIALLY HIGHER PRICE MIGHT HAVE
BEEN REALIZED IF THE SALE WERE DEFERRED UNTIL AFTER REGISTRATION AS AFORESAID OR
IF MORE THAN A SINGLE PURCHASER WERE APPROACHED.  THE PROVISIONS OF THIS
SECTION 4.04 WILL APPLY NOTWITHSTANDING THE EXISTENCE OF A PUBLIC OR PRIVATE
MARKET UPON WHICH THE QUOTATIONS OR SALES PRICES MAY EXCEED SUBSTANTIALLY THE
PRICE AT WHICH THE ADMINISTRATIVE AGENT SELLS.


 


SECTION 4.05.  REGISTRATION.  EACH GRANTOR AGREES THAT, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IF FOR ANY REASON THE
ADMINISTRATIVE AGENT DESIRES TO SELL ANY OF THE PLEDGED COLLATERAL AT A PUBLIC
SALE, IT WILL, AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF
THE ADMINISTRATIVE AGENT, USE ITS BEST EFFORTS TO TAKE OR TO CAUSE THE ISSUER OF
SUCH PLEDGED COLLATERAL TO TAKE SUCH ACTION AND PREPARE, DISTRIBUTE AND/OR FILE
SUCH DOCUMENTS, AS ARE REQUIRED OR ADVISABLE IN THE REASONABLE OPINION OF
COUNSEL FOR THE ADMINISTRATIVE AGENT TO PERMIT THE PUBLIC SALE OF SUCH PLEDGED
COLLATERAL.  EACH GRANTOR FURTHER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS
(IN THE MANNER AND TO THE EXTENT PROVIDED BY SECTION 9.03 OF THE CREDIT
AGREEMENT) THE ADMINISTRATIVE AGENT, EACH OTHER SECURED PARTY, ANY UNDERWRITER
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AFFILIATES AND CONTROLLING PERSONS
FROM AND AGAINST ALL LOSS, LIABILITY, EXPENSES, COSTS OF COUNSEL (INCLUDING,
WITHOUT LIMITATION, REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL TO THE
ADMINISTRATIVE AGENT), AND CLAIMS (INCLUDING THE COSTS OF INVESTIGATION) THAT
THEY MAY INCUR INSOFAR AS SUCH LOSS, LIABILITY, EXPENSE OR CLAIM DIRECTLY OR
INDIRECTLY ARISES OUT OF OR IS BASED UPON ANY ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT
THERETO) OR IN ANY NOTIFICATION OR OFFERING CIRCULAR, OR DIRECTLY OR INDIRECTLY
ARISES OUT OF OR IS BASED UPON ANY ALLEGED OMISSION TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS IN ANY THEREOF
NOT MISLEADING, EXCEPT INSOFAR AS THE SAME MAY HAVE BEEN CAUSED BY ANY UNTRUE
STATEMENT OR OMISSION BASED UPON INFORMATION FURNISHED IN WRITING TO SUCH
GRANTOR OR THE ISSUER OF SUCH PLEDGED COLLATERAL BY THE ADMINISTRATIVE AGENT OR
ANY OTHER SECURED PARTY EXPRESSLY FOR USE THEREIN.  EACH GRANTOR FURTHER AGREES,
UPON SUCH WRITTEN REQUEST REFERRED TO ABOVE, TO USE ITS BEST EFFORTS TO QUALIFY,
FILE OR REGISTER, OR CAUSE THE ISSUER OF SUCH PLEDGED COLLATERAL TO QUALIFY,
FILE OR REGISTER, ANY OF THE PLEDGED COLLATERAL UNDER THE “BLUE SKY” OR OTHER
SECURITIES LAWS OF SUCH STATES AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT
AND KEEP EFFECTIVE, OR CAUSE TO BE KEPT EFFECTIVE, ALL SUCH QUALIFICATIONS,
FILINGS OR REGISTRATIONS.  EACH GRANTOR WILL BEAR ALL COSTS AND EXPENSES OF
CARRYING OUT ITS OBLIGATIONS UNDER THIS SECTION 4.05.  EACH GRANTOR ACKNOWLEDGES
THAT THERE IS NO ADEQUATE REMEDY AT LAW FOR FAILURE BY IT TO COMPLY WITH THE
PROVISIONS OF THIS SECTION 4.05 AND THAT SUCH FAILURE WOULD NOT BE ADEQUATELY
COMPENSABLE IN DAMAGES, AND THEREFORE AGREES THAT ITS AGREEMENTS CONTAINED IN
THIS SECTION 4.05 MAY BE SPECIFICALLY ENFORCED.


 


SECTION 4.06.  OTHER ACTIONS.  AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH
GRANTOR WILL, AT ITS OWN EXPENSE, CAUSE THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS THEN ENGAGED BY SUCH GRANTOR TO PREPARE AND DELIVER TO THE
ADMINISTRATIVE AGENT AND EACH LENDER, AT ANY TIME AND FROM TIME TO TIME,
PROMPTLY UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, THE FOLLOWING REPORTS
WITH RESPECT TO SUCH GRANTOR:  (A) A RECONCILIATION OF ALL ACCOUNTS; (B) AN
AGING OF SUCH ACCOUNTS; (C) TRIAL BALANCES IN RESPECT OF SUCH ACCOUNTS; AND
(D) A TEST VERIFICATION OF SUCH ACCOUNTS.


 


29

--------------------------------------------------------------------------------



 


ARTICLE V


 


INDEMNITY, SUBROGATION AND SUBORDINATION


 


SECTION 5.01.  INDEMNITY AND SUBROGATION.  THE PARENT BORROWER AGREES THAT IN
THE EVENT ANY ASSETS OF ANY GRANTOR SHALL BE SOLD PURSUANT TO THIS AGREEMENT OR
ANY OTHER COLLATERAL DOCUMENT TO SATISFY IN WHOLE OR IN PART AN OBLIGATION OWED
TO ANY SECURED PARTY, THE PARENT BORROWER SHALL INDEMNIFY SUCH GRANTOR IN AN
AMOUNT EQUAL TO THE GREATER OF THE BOOK VALUE OR THE FAIR MARKET VALUE OF THE
ASSETS SO SOLD.


 


SECTION 5.02.  CONTRIBUTION AND SUBROGATION.  EACH GRANTOR (A “CONTRIBUTING
PARTY”) AGREES (SUBJECT TO SECTION 5.03) THAT, IN THE EVENT A PAYMENT SHALL BE
MADE BY ANY OTHER GRANTOR HEREUNDER IN RESPECT OF ANY SECURED OBLIGATION OR
ASSETS OF ANY OTHER GRANTOR SHALL BE SOLD PURSUANT TO ANY COLLATERAL DOCUMENT TO
SATISFY ANY SECURED OBLIGATION OWED TO ANY SECURED PARTY AND SUCH OTHER GRANTOR
(THE “CLAIMING PARTY”) SHALL NOT HAVE BEEN FULLY INDEMNIFIED BY THE BORROWERS AS
PROVIDED IN SECTION 5.01, THE CONTRIBUTING PARTY SHALL INDEMNIFY THE CLAIMING
PARTY IN AN AMOUNT EQUAL TO THE SUCH CONTRIBUTING PARTY’S DOMESTIC APPLICABLE
PERCENTAGE (AS SUCH TERM IS DEFINED IN SECTION 10.10(A) OF THE CREDIT AGREEMENT)
OF SUCH PAYMENT OR THE GREATER OF THE BOOK VALUE OR THE FAIR MARKET VALUE OF
SUCH ASSETS, AS THE CASE MAY BE.  ANY CONTRIBUTING PARTY MAKING ANY PAYMENT TO A
CLAIMING PARTY PURSUANT TO THIS SECTION 5.02 SHALL BE SUBROGATED TO THE RIGHTS
OF SUCH CLAIMING PARTY UNDER SECTION 5.01 TO THE EXTENT OF SUCH PAYMENT. 
NOTHING IN THIS PROVISION SHALL AFFECT ANY GRANTOR’S SEVERAL LIABILITY FOR THE
ENTIRE AMOUNT OF THE SECURED OBLIGATIONS (UP TO SUCH GRANTOR’S MAXIMUM
LIABILITY).


 


SECTION 5.03.  SUBORDINATION.  (A)  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, ALL RIGHTS OF THE GRANTORS UNDER SECTIONS 5.01 AND
5.02 AND ALL OTHER RIGHTS OF INDEMNITY, CONTRIBUTION OR SUBROGATION UNDER
APPLICABLE LAW OR OTHERWISE SHALL BE FULLY SUBORDINATED TO THE INDEFEASIBLE
PAYMENT IN FULL IN CASH OF THE SECURED OBLIGATIONS.  NO FAILURE ON THE PART OF
ANY GRANTOR TO MAKE THE PAYMENTS REQUIRED BY SECTIONS 5.01 AND 5.02 (OR ANY
OTHER PAYMENTS REQUIRED UNDER APPLICABLE LAW OR OTHERWISE) SHALL IN ANY RESPECT
LIMIT THE OBLIGATIONS AND LIABILITIES OF ANY GRANTOR WITH RESPECT TO ITS
OBLIGATIONS HEREUNDER, AND EACH GRANTOR SHALL REMAIN LIABLE FOR THE FULL AMOUNT
OF THE OBLIGATIONS OF SUCH GRANTOR HEREUNDER.


 


(B)  EACH GRANTOR HEREBY AGREES THAT ALL INDEBTEDNESS AND OTHER MONETARY
OBLIGATIONS OWED BY IT TO ANY OTHER GRANTOR OR ANY OTHER SUBSIDIARY SHALL BE
FULLY SUBORDINATED TO THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE SECURED
OBLIGATIONS.


 


ARTICLE VI


 


MISCELLANEOUS


 


SECTION 6.01.  NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL (EXCEPT
AS OTHERWISE EXPRESSLY PERMITTED HEREIN) BE IN WRITING AND GIVEN AS PROVIDED IN
SECTION 9.01 OF THE CREDIT AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER
TO


 


30

--------------------------------------------------------------------------------



 


ANY SUBSIDIARY PARTY SHALL BE GIVEN TO IT IN CARE OF THE PARENT BORROWER AS
PROVIDED IN SECTION 9.01 OF THE CREDIT AGREEMENT.


 


SECTION 6.02.  WAIVERS; AMENDMENT.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR
POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR CONSENT TO ANY
DEPARTURE BY ANY GRANTOR HEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION 6.02, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
MAKING OF A LOAN, THE ACCEPTANCE AND PURCHASE OF A B/A OR THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS
A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT
THE TIME.  NO NOTICE OR DEMAND ON ANY GRANTOR IN ANY CASE SHALL ENTITLE ANY
GRANTOR TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


 


(B)  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE ADMINISTRATIVE AGENT AND THE GRANTOR OR GRANTORS WITH RESPECT TO WHICH
SUCH WAIVER, AMENDMENT OR MODIFICATION IS TO APPLY, SUBJECT TO ANY CONSENT
REQUIRED IN ACCORDANCE WITH SECTION 9.02 OF THE CREDIT AGREEMENT.


 


SECTION 6.03.  ADMINISTRATIVE AGENT’S FEES AND EXPENSES; INDEMNIFICATION.  (A) 
THE PARTIES HERETO AGREE THAT THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
REIMBURSEMENT OF ITS EXPENSES INCURRED HEREUNDER AS PROVIDED IN SECTION 9.03 OF
THE CREDIT AGREEMENT.


 


(B)  WITHOUT LIMITATION OF ITS INDEMNIFICATION OBLIGATIONS UNDER THE OTHER LOAN
DOCUMENTS, EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE OTHER INDEMNITEES AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ONE COUNSEL FOR THE INDEMNITEES (IN ADDITION TO ONE LOCAL COUNSEL IN EACH
RELEVANT JURISDICTION, INCLUDING CANADIAN LOCAL COUNSEL), EXCEPT IN THE CASE
WHERE THERE IS A DIVERGENT OR CONFLICTING INTEREST BETWEEN THE ADMINISTRATIVE
AGENT AND THE LENDERS, IN WHICH CASE THERE SHALL BE ONE SEPARATE COUNSEL FOR THE
ADMINISTRATIVE AGENT, ON THE ONE HAND, AND THE LENDERS AS A GROUP, ON THE OTHER
HAND, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THE EXECUTION, DELIVERY OR PERFORMANCE OF
THIS AGREEMENT OR ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING AGREEMENTS OR INSTRUMENTS
CONTEMPLATED HEREBY, OR TO THE


 


31

--------------------------------------------------------------------------------



 


COLLATERAL (INCLUDING ANY SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
BROUGHT BY OR ON BEHALF OF ANY GRANTOR OR ANY RELATED PARTY OF A GRANTOR),
WHETHER BASED ON CONTRACT, TORT OR ANY THEORY, REGARDLESS OF WHETHER OR NOT ANY
INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILFUL MISCONDUCT OF SUCH INDEMNITEE OR ANY OF ITS
RELATED PARTIES.


 


(C)  ANY SUCH AMOUNTS PAYABLE AS PROVIDED HEREUNDER SHALL BE ADDITIONAL SECURED
OBLIGATIONS SECURED HEREBY AND BY THE OTHER SECURITY DOCUMENTS.  THE PROVISIONS
OF THIS SECTION 6.03 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT
REGARDLESS OF THE TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE SECURED OBLIGATIONS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY. 
ALL AMOUNTS DUE UNDER THIS SECTION 6.03 SHALL BE PAYABLE ON WRITTEN DEMAND
THEREFOR.


 


SECTION 6.04.  SUCCESSORS AND ASSIGNS.  WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND
AGREEMENTS BY OR ON BEHALF OF ANY GRANTOR OR THE ADMINISTRATIVE AGENT THAT ARE
CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 6.05.  SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE GRANTORS IN THE LOAN DOCUMENTS AND IN
THE CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH
OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE LENDERS AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS, THE ACCEPTANCE AND
PURCHASE OF ANY B/AS AND ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY LENDER OR ON ITS
BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED UNDER THE CREDIT
AGREEMENT, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL
OF OR ANY ACCRUED INTEREST ON ANY LOAN, THE FACE AMOUNT OF ANY B/A OR ANY FEE OR
ANY OTHER AMOUNT PAYABLE UNDER ANY LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR
ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT
EXPIRED OR TERMINATED.


 


SECTION 6.06.  COUNTERPARTS; EFFECTIVENESS; SEVERAL AGREEMENT; MAXIMUM
LIABILITY.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY
FACSIMILE TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED
COUNTERPART OF THIS AGREEMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS TO ANY
GRANTOR WHEN A COUNTERPART


 


32

--------------------------------------------------------------------------------



 


HEREOF EXECUTED ON BEHALF OF SUCH GRANTOR SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT AND A COUNTERPART HEREOF SHALL HAVE BEEN EXECUTED ON BEHALF
OF THE ADMINISTRATIVE AGENT, AND THEREAFTER SHALL BE BINDING UPON SUCH GRANTOR
AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND SHALL INURE TO THE BENEFIT OF SUCH GRANTOR, THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
EXCEPT THAT NO GRANTOR SHALL HAVE THE RIGHT TO ASSIGN OR TRANSFER ITS RIGHTS OR
OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN OR IN THE COLLATERAL (AND ANY SUCH
ASSIGNMENT OR TRANSFER SHALL BE VOID) EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS
AGREEMENT OR THE CREDIT AGREEMENT.  THIS AGREEMENT SHALL BE CONSTRUED AS A
SEPARATE AGREEMENT WITH RESPECT TO EACH GRANTOR AND MAY BE AMENDED, MODIFIED,
SUPPLEMENTED, WAIVED OR RELEASED WITH RESPECT TO ANY GRANTOR WITHOUT THE
APPROVAL OF ANY OTHER GRANTOR AND WITHOUT AFFECTING THE OBLIGATIONS OF ANY OTHER
GRANTOR HEREUNDER.  IN ANY ACTION OR PROCEEDING INVOLVING ANY STATE, PROVINCIAL
OR FOREIGN CORPORATE LAW, OR ANY FEDERAL, STATE, PROVINCIAL OR FOREIGN
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAW AFFECTING THE RIGHTS OF
CREDITORS GENERALLY, IF THE OBLIGATIONS OF ANY GRANTOR UNDER THIS AGREEMENT
WOULD OTHERWISE BE HELD OR DETERMINED TO BE AVOIDABLE, INVALID OR UNENFORCEABLE
ON ACCOUNT OF THE AMOUNT OF SUCH GRANTOR’S LIABILITY UNDER THIS AGREEMENT, THEN,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE
AMOUNT OF SUCH LIABILITY SHALL, WITHOUT ANY FURTHER ACTION BY THE GRANTORS OR
THE ADMINISTRATIVE AGENT, BE AUTOMATICALLY LIMITED AND REDUCED TO SUCH GRANTOR’S
MAXIMUM LIABILITY.  THIS SECTION 6.06 WITH RESPECT TO THE MAXIMUM LIABILITY OF
EACH GRANTOR IS INTENDED SOLELY TO PRESERVE THE RIGHTS OF THE ADMINISTRATIVE
AGENT AND THE LENDERS TO THE MAXIMUM EXTENT NOT SUBJECT TO AVOIDANCE UNDER
APPLICABLE LAW, AND NO GRANTOR NOR ANY OTHER PERSON OR ENTITY SHALL HAVE ANY
RIGHT OR CLAIM UNDER THIS SECTION 6.06 WITH RESPECT TO SUCH MAXIMUM LIABILITY,
EXCEPT TO THE EXTENT NECESSARY SO THAT THE OBLIGATIONS OF ANY GRANTOR HEREUNDER
SHALL NOT BE RENDERED VOIDABLE UNDER APPLICABLE LAW.  EACH GRANTOR AGREES THAT
THE SECURED OBLIGATIONS MAY AT ANY TIME AND FROM TIME TO TIME EXCEED THE MAXIMUM
LIABILITY OF EACH GRANTOR WITHOUT IMPAIRING THIS AGREEMENT OR AFFECTING THE
RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE LENDERS HEREUNDER,
PROVIDED THAT NOTHING IN THIS SENTENCE SHALL BE CONSTRUED TO INCREASE ANY
GRANTOR’S OBLIGATIONS HEREUNDER BEYOND ITS MAXIMUM LIABILITY.


 


SECTION 6.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.  THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE
THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE
ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS.


 


SECTION 6.08.  COMPROMISES AND COLLECTION OF COLLATERAL.  THE GRANTORS AND THE
ADMINISTRATIVE AGENT RECOGNIZE THAT SET-OFFS, COUNTERCLAIMS, DEFENSES AND OTHER
CLAIMS MAY BE ASSERTED BY OBLIGORS WITH RESPECT TO CERTAIN OF THE RECEIVABLES,
THAT CERTAIN OF THE RECEIVABLES MAY BE OR BECOME UNCOLLECTIBLE IN WHOLE OR IN
PART AND THAT THE EXPENSE AND PROBABILITY OF SUCCESS IN LITIGATING A DISPUTED
RECEIVABLE MAY EXCEED THE


 


33

--------------------------------------------------------------------------------



 


AMOUNT THAT REASONABLY MAY BE EXPECTED TO BE RECOVERED WITH RESPECT TO A
RECEIVABLE.  IN VIEW OF THE FOREGOING, EACH GRANTOR AGREES THAT THE
ADMINISTRATIVE AGENT MAY, AT ANY TIME AND FROM TIME TO TIME, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, COMPROMISE WITH THE OBLIGOR ON ANY
RECEIVABLE, ACCEPT IN FULL PAYMENT OF ANY RECEIVABLE SUCH AMOUNT AS THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION SHALL DETERMINE OR ABANDON ANY
RECEIVABLE, AND ANY SUCH ACTION BY THE ADMINISTRATIVE AGENT SHALL BE
COMMERCIALLY REASONABLE SO LONG AS THE ADMINISTRATIVE AGENT ACTS IN GOOD FAITH
BASED ON INFORMATION KNOWN TO IT AT THE TIME IT TAKES ANY SUCH ACTION.


 


SECTION 6.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.


 


(B)  EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


 


(C)  EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 6.09.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 6.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO


 


34

--------------------------------------------------------------------------------



 


(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.10.


 


SECTION 6.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 6.12.  SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE ADMINISTRATIVE
AGENT HEREUNDER, THE SECURITY INTEREST, THE GRANT OF A SECURITY INTEREST IN THE
PLEDGED COLLATERAL AND ALL OBLIGATIONS OF EACH GRANTOR HEREUNDER SHALL BE
ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF (A) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT
WITH RESPECT TO ANY OF THE SECURED OBLIGATIONS OR ANY OTHER AGREEMENT OR
INSTRUMENT RELATING TO ANY OF THE FOREGOING, (B) ANY CHANGE IN THE TIME, MANNER
OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE SECURED
OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE
FROM THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT, (C) ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY LIEN ON OTHER
COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT UNDER OR
DEPARTURE FROM ANY GUARANTEE, SECURING OR GUARANTEEING ALL OR ANY OF THE SECURED
OBLIGATIONS, OR (D) ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A
DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY GRANTOR IN RESPECT OF THE SECURED
OBLIGATIONS OR THIS AGREEMENT.


 


SECTION 6.13.  TERMINATION OR RELEASE.  (A)  THIS AGREEMENT, THE SECURITY
INTEREST AND ALL OTHER SECURITY INTERESTS GRANTED HEREBY SHALL TERMINATE WHEN
ALL THE OBLIGATIONS HAVE BEEN PAID IN FULL AND THE LENDERS HAVE NO FURTHER
COMMITMENT TO LEND UNDER THE CREDIT AGREEMENT, THE TOTAL L/C EXPOSURE HAS BEEN
REDUCED TO ZERO AND THE ISSUING BANK HAS NO FURTHER OBLIGATIONS TO ISSUE LETTERS
OF CREDIT UNDER THE CREDIT AGREEMENT.


 


(B)  A SUBSIDIARY PARTY SHALL AUTOMATICALLY BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER AND THE SECURITY INTEREST IN THE COLLATERAL OF SUCH SUBSIDIARY PARTY
SHALL BE AUTOMATICALLY RELEASED UPON THE CONSUMMATION OF ANY TRANSACTION
PERMITTED BY THE CREDIT AGREEMENT AS A RESULT OF WHICH SUCH SUBSIDIARY PARTY
CEASES TO BE A DOMESTIC SUBSIDIARY LOAN PARTY, PROVIDED THAT THE LENDERS SHALL
HAVE CONSENTED TO SUCH TRANSACTION (TO THE EXTENT REQUIRED BY THE CREDIT
AGREEMENT) AND THE TERMS OF SUCH CONSENT DID NOT PROVIDE OTHERWISE.


 


(C)  UPON ANY SALE OR OTHER TRANSFER BY ANY GRANTOR OF ANY COLLATERAL THAT IS
PERMITTED UNDER THE CREDIT AGREEMENT, OR UPON THE EFFECTIVENESS OF ANY WRITTEN
CONSENT TO THE RELEASE OF THE SECURITY INTEREST GRANTED HEREBY IN ANY COLLATERAL
PURSUANT TO


 


35

--------------------------------------------------------------------------------



 


SECTION 9.02 OF THE CREDIT AGREEMENT, THE SECURITY INTEREST IN SUCH COLLATERAL
SHALL BE AUTOMATICALLY RELEASED.


 


(D)  IN CONNECTION WITH ANY TERMINATION OR RELEASE PURSUANT TO PARAGRAPH (A),
(B) OR (C) ABOVE, THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO ANY
GRANTOR, AT SUCH GRANTOR’S EXPENSE, ALL DOCUMENTS THAT SUCH GRANTOR SHALL
REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION OR RELEASE.  ANY EXECUTION AND
DELIVERY OF DOCUMENTS PURSUANT TO THIS SECTION 6.13 SHALL BE WITHOUT RECOURSE TO
OR WARRANTY BY THE ADMINISTRATIVE AGENT.


 


SECTION 6.14.  ADDITIONAL SUBSIDIARIES.  PURSUANT TO SECTION 5.11 OF THE CREDIT
AGREEMENT, EACH DOMESTIC SUBSIDIARY LOAN PARTY THAT WAS NOT IN EXISTENCE OR NOT
A DOMESTIC SUBSIDIARY LOAN PARTY ON THE RESTATEMENT EFFECTIVE DATE IS REQUIRED
TO ENTER INTO THIS AGREEMENT AS A SUBSIDIARY PARTY UPON BECOMING SUCH A DOMESTIC
SUBSIDIARY LOAN PARTY.  UPON EXECUTION AND DELIVERY BY THE ADMINISTRATIVE AGENT
AND A DOMESTIC SUBSIDIARY LOAN PARTY OF AN INSTRUMENT IN THE FORM OF EXHIBIT A
HERETO, SUCH DOMESTIC SUBSIDIARY LOAN PARTY SHALL BECOME A SUBSIDIARY PARTY
HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A SUBSIDIARY
PARTY HEREIN.  THE EXECUTION AND DELIVERY OF ANY SUCH INSTRUMENT SHALL NOT
REQUIRE THE CONSENT OF ANY OTHER GRANTOR HEREUNDER.  THE RIGHTS AND OBLIGATIONS
OF EACH GRANTOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING
THE ADDITION OF ANY DOMESTIC SUBSIDIARY LOAN PARTY AS A PARTY TO THIS AGREEMENT.


 


SECTION 6.15.  ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT.  EACH GRANTOR
HEREBY APPOINTS THE ADMINISTRATIVE AGENT THE ATTORNEY-IN-FACT OF SUCH GRANTOR
FOR THE PURPOSE OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY
ACTION AND EXECUTING ANY INSTRUMENT THAT THE ADMINISTRATIVE AGENT MAY DEEM
NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT IS
IRREVOCABLE UNTIL THE PAYMENT IN FULL OF THE OBLIGATIONS AND COUPLED WITH AN
INTEREST.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, WITH FULL POWER OF SUBSTITUTION EITHER IN THE ADMINISTRATIVE
AGENT’S NAME OR IN THE NAME OF SUCH GRANTOR (A) TO RECEIVE, ENDORSE, ASSIGN
AND/OR DELIVER ANY AND ALL NOTES, ACCEPTANCES, CHECKS, DRAFTS, MONEY ORDERS OR
OTHER EVIDENCES OF PAYMENT RELATING TO THE COLLATERAL OR ANY PART THEREOF,
(B) TO DEMAND, COLLECT, RECEIVE PAYMENT OF, GIVE RECEIPT FOR AND GIVE DISCHARGES
AND RELEASES OF ALL OR ANY OF THE COLLATERAL, (C) TO SIGN THE NAME OF ANY
GRANTOR ON ANY INVOICE OR BILL OF LADING RELATING TO ANY OF THE COLLATERAL,
(D) TO SEND VERIFICATIONS OF RECEIVABLES TO ANY ACCOUNT DEBTOR, (E) TO COMMENCE
AND PROSECUTE ANY AND ALL SUITS, ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN
ANY COURT OF COMPETENT JURISDICTION TO COLLECT OR OTHERWISE REALIZE ON ALL OR
ANY OF THE COLLATERAL OR TO ENFORCE ANY RIGHTS IN RESPECT OF ANY COLLATERAL,
(F) TO SETTLE, COMPROMISE, COMPOUND, ADJUST OR DEFEND ANY ACTIONS, SUITS OR
PROCEEDINGS RELATING TO ALL OR ANY OF THE COLLATERAL, (G) TO NOTIFY, OR TO
REQUIRE ANY GRANTOR TO NOTIFY, ACCOUNT DEBTORS TO MAKE PAYMENT DIRECTLY TO THE
ADMINISTRATIVE AGENT, AND (H) TO USE, SELL, ASSIGN, TRANSFER, PLEDGE, MAKE ANY
AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ALL OR ANY OF THE COLLATERAL,
AND TO DO ALL OTHER ACTS AND THINGS NECESSARY TO CARRY OUT THE PURPOSES OF THIS
AGREEMENT, AS FULLY AND COMPLETELY AS THOUGH THE ADMINISTRATIVE AGENT WERE THE
ABSOLUTE OWNER OF THE COLLATERAL FOR ALL PURPOSES, PROVIDED THAT NOTHING


 


36

--------------------------------------------------------------------------------



 


HEREIN CONTAINED SHALL BE CONSTRUED AS REQUIRING OR OBLIGATING THE
ADMINISTRATIVE AGENT TO MAKE ANY COMMITMENT OR TO MAKE ANY INQUIRY AS TO THE
NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT, OR TO
PRESENT OR FILE ANY CLAIM OR NOTICE, OR TO TAKE ANY ACTION WITH RESPECT TO THE
COLLATERAL OR ANY PART THEREOF OR THE MONEYS DUE OR TO BECOME DUE IN RESPECT
THEREOF OR ANY PROPERTY COVERED THEREBY.  THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS ACTUALLY RECEIVED AS A
RESULT OF THE EXERCISE OF THE POWERS GRANTED TO THEM HEREIN, AND NEITHER THEY
NOR THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY
GRANTOR FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS
NEGLIGENCE, BAD FAITH OR WILFUL MISCONDUCT.


 


SECTION 6.16.  INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE ADMINISTRATIVE AGENT
PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OF REMEDY BY THE
ADMINISTRATIVE AGENT HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN.


 


SECTION 6.17.  REAFFIRMATION.  EACH OF THE GRANTORS HEREBY CONSENTS TO THE
CREDIT AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY AND HEREBY CONFIRMS
ITS GUARANTEES, PLEDGES, GRANTS OF SECURITY INTERESTS AND OTHER AGREEMENTS, AS
APPLICABLE, UNDER EACH OF THE AGREEMENTS TO WHICH IT IS PARTY SET FORTH ON
SCHEDULE VI ATTACHED HERETO AND AGREES THAT NOTWITHSTANDING THE EFFECTIVENESS OF
THE CREDIT AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, SUCH GUARANTEES, PLEDGES, GRANTS OF SECURITY INTERESTS AND OTHER
AGREEMENTS SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND SHALL ACCRUE TO THE
BENEFIT OF THE LENDERS UNDER THE CREDIT AGREEMENT.


 


SECTION 6.18.  EFFECT OF RESTATEMENT.  THIS AGREEMENT SHALL SUPERSEDE THE
ORIGINAL DOMESTIC SECURITY AGREEMENT FROM AND AFTER THE RESTATEMENT EFFECTIVE
DATE.  ON AND AFTER THE RESTATEMENT EFFECTIVE DATE, ALL OBLIGATIONS OF EACH
GRANTOR AND GUARANTOR UNDER THE ORIGINAL DOMESTIC SECURITY AGREEMENT SHALL
BECOME OBLIGATIONS OF SUCH GRANTOR OR GUARANTOR, AS APPLICABLE, HEREUNDER, AND
THE PROVISIONS OF THE ORIGINAL DOMESTIC SECURITY AGREEMENT SHALL BE SUPERSEDED
BY THE PROVISIONS HEREOF.


 

[Signature Pages Follow]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

INDALEX HOLDINGS FINANCE, INC.,

 

 

 

 

 

by

 

 

 

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief
Financial Officer

 

 

 

 

 

INDALEX HOLDING CORP.,

 

 

 

 

 

by

 

 

 

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief
Financial Officer

 

 

 

 

 

INDALEX INC.,

 

 

 

 

 

by

 

 

 

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief
Financial Officer

 

 

 

 

 

CARADON LEBANON, INC.,

 

 

 

 

 

by

 

 

 

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief
Financial Officer

 

 

 

 

 

DOLTON ALUMINUM COMPANY, INC.,

 

 

 

 

 

by

 

 

 

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief
Financial Officer

 

38

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT,

 

 

 

 

 

by

 

 

 

/s/ Linda M. Meyer

 

 

 

Name: Linda M. Meyer

 

 

 

Title: Vice President

 

39

--------------------------------------------------------------------------------